




EXHIBIT 10


EXECUTION COPY
____________________________________________________________________






CREDIT AGREEMENT


dated as of June 27, 2012,


among


LEGG MASON, INC.,
as Borrower,


THE LENDERS PARTY HERETO


and


CITIBANK, N.A.,
as Administrative Agent


____________________________________________________




CITIGROUP GLOBAL MARKETS INC.
as Sole Lead Arranger and Bookrunner
___________________________


THE BANK OF NEW YORK MELLON
and
STATE STREET BANK AND TRUST COMPANY
as Joint Documentation Agents
________________________________________________________






[CS&M Ref. No. 06558-760]















[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]

--------------------------------------------------------------------------------












Table of Contents
 
Page

ARTICLE I
Definitions
SECTION 1.01. Certain Defined
Terms.........................................................................................
1


SECTION 1.02. Terms
Generally...................................................................................................
20


SECTION 1.03. Accounting Terms;
GAAP....................................................................................
20


SECTION 1.04. Classification of Loans and
Borrowings..............................................................
21



ARTICLE II
Amounts and Terms of the Advances
SECTION 2.01. The Loans; Application of
Proceeds....................................................................
21


SECTION 2.02. Making the Loans; Evidence of
Debt..................................................................
21


SECTION 2.03.
Fees......................................................................................................................
23


SECTION 2.04. Reductions of the
Commitments..........................................................................
24


SECTION 2.05.
Repayment...........................................................................................................
24


SECTION 2.06.
Interest..................................................................................................................
24


SECTION 2.07. Additional Interest on Eurodollar Rate
Loans......................................................
25


SECTION 2.08. Interest Rate Determinations; Changes in Rating
Systems..................................
25


SECTION 2.09. Voluntary Conversion and Continuation of
Loans...............................................
27


SECTION 2.10. Prepayments of
Loans..........................................................................................
27


SECTION 2.11. Amortization of Term
Loans................................................................................
28


SECTION 2.12. Payments; Computations;
Etc..............................................................................
28


SECTION 2.13. Sharing of Payments;
Etc.....................................................................................
30


SECTION 2.14. Increased
Costs....................................................................................................
31


SECTION 2.15.
Illegality...............................................................................................................
32


SECTION 2.16.
Taxes....................................................................................................................
32


SECTION 2.17. Mitigation Obligations; Replacement of
Lenders................................................
37


SECTION 2.18. Break Funding
Payments.....................................................................................
38


SECTION 2.19. Letters of
Credit...................................................................................................
38


SECTION 2.20. Defaulting
Lenders...............................................................................................
43


SECTION 2.21. Incremental Revolving
Commitments.................................................................
45



ARTICLE III
Conditions of Lending
SECTION 3.01. Conditions Precedent to
Effectiveness.................................................................
48




[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]

--------------------------------------------------------------------------------






SECTION 3.02. Conditions Precedent to Each Borrowing and Letter of Credit
Issuance............
49



ARTICLE IV
Representations and Warranties
SECTION 4.01. Representations and
Warranties...........................................................................
50



ARTICLE V
Covenants
SECTION 5.01. Affirmative
Covenants.........................................................................................
52


SECTION 5.02. Negative
Covenants.............................................................................................
55


SECTION 5.03. Financial
Covenants.............................................................................................
58



ARTICLE VI
Events of Default
SECTION 6.01. Events of
Default.................................................................................................
58



ARTICLE VII
The Administrative Agent
SECTION 7.01. Appointment and
Authority..................................................................................
61


SECTION 7.02. Rights as a
Lender................................................................................................
61


SECTION 7.03. Exculpatory
Provisions........................................................................................
61


SECTION 7.04. Reliance by Administrative
Agent.......................................................................
62


SECTION 7.05. Delegation of
Duties............................................................................................
62


SECTION 7.06. Resignation of Administrative
Agent...................................................................
63


SECTION 7.07. Non-Reliance on Administrative Agent and Other
Lenders................................
63


SECTION 7.08. No Other Duties;
Etc............................................................................................
64



ARTICLE VIII
Miscellaneous
SECTION 8.01. Amendments;
Etc.................................................................................................
64


SECTION 8.02. Notices;
Etc..........................................................................................................
65


SECTION 8.03. No Waiver; Remedies;
Setoff...............................................................................
68


SECTION 8.04. Expenses; Indemnity; Damage
Waiver................................................................
68


SECTION 8.05. Binding Effect; Successors and
Assigns..............................................................
70


SECTION 8.06. Assignments and
Participations...........................................................................
70






[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]

--------------------------------------------------------------------------------






SECTION 8.07. Governing Law; Jurisdiction;
Etc........................................................................
73


SECTION 8.08.
Severability..........................................................................................................
74


SECTION 8.09. Counterparts; Integration; Effectiveness;
Execution...........................................
74


SECTION 8.10.
Survival................................................................................................................
75


SECTION 8.11. Waiver of Jury
Trial..............................................................................................
75


SECTION 8.12.
Confidentiality......................................................................................................
76


SECTION 8.13. No Fiduciary
Relationship...................................................................................
76


SECTION 8.14.
Headings..............................................................................................................
76


SECTION 8.15. USA PATRIOT
Act..............................................................................................
77


SECTION 8.16. Waiver of Break Funding
Payments....................................................................
77






[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]

--------------------------------------------------------------------------------






SCHEDULES
 
 
 
Schedule I
Lenders and Commitments
Schedule II
Existing Liens
Schedule III
Existing Subsidiary Indebtedness
Schedule IV
Disclosed Matters

EXHIBITS
 
 
 
Exhibit A-1
Form of Term Loan Note
Exhibit A-2
Form of Revolving Loan Note
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Assignment and Assumption
Exhibit D-1
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes
Exhibit D-2
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes
Exhibit D-3
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes
Exhibit D-4
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes
Exhibit E
Form of Notice of Letter of Credit Issuance












[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of June 27, 2012 (this “Agreement”), among LEGG MASON,
INC., a Maryland corporation (the “Borrower”), each of the Lenders (as defined
below) party hereto, and CITIBANK, N.A., as administrative agent for such
Lenders (in such capacity, the “Administrative Agent”).
The Borrower has requested that the Lenders extend credit in the form of (a)
term loans in an aggregate principal amount up to but not exceeding the limit
hereinafter specified and (b) revolving credit loans in an aggregate principal
amount at any time outstanding up to but not exceeding the limit hereinafter
specified. The Borrower has requested that the Issuing Lenders issue letters of
credit to it in an aggregate face amount at any one time outstanding up to but
not exceeding the limit hereinafter specified. The Lenders are willing to make
such loans and the Issuing Lenders are willing to issue letters of credit for
the account of the Borrower, in each case on and subject to the terms and
conditions set forth herein.
Accordingly, the parties hereto hereby agree as follows:
ARTICLE I


Definitions


SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:


“Administrative Agent” has the meaning specified in the preamble.
“Administrative Agent's Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Citibank, N.A., 1615 Brett Road,
Building 3 New Castle, Delaware 19720, ABA No.: 021-00-0089, Account No.:
36852248, Account Name: Agency/Medium Term Finance, Reference: Legg Mason,
Attention: Annemare Pavco, or such other account as may be designated by the
Administrative Agent from time to time.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning specified in the preamble.









[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]

--------------------------------------------------------------------------------






“Applicable Lending Office” means, with respect to any Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Loan and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
“Applicable Commitment Fee Rate” means, while any particular Rating Level
applies, the rate per annum set forth below opposite the reference to such
Rating Level:


Rating Level
Applicable Commitment Fee Rate
Rating Level 1
0.125%
Rating Level 2
0.15%
Rating Level 3
0.20%
Rating Level 4
0.25%
Rating Level 5
0.375%



provided that if at any time the Debt Ratings of Moody's and S&P, taken
individually, fall within different Rating Levels, the “Applicable Commitment
Fee Rate” will be determined based on the Rating Level one above the lower
Rating Level into which such an individual rating falls (Rating Level 1 being
the highest and Rating Level 5 being the lowest). Each change in the Applicable
Commitment Fee Rate resulting from a Rating Level Change shall be effective on
the date on which such Rating Level Change is first announced by Moody's or S&P,
as the case may be.
“Applicable Margin” means for any Loan of any Type and while any particular
Rating Level applies, the rate per annum set forth below opposite the reference
to the relevant Rating Level for Loans of such Type:
 
Applicable Margin
Rating Level
Base Rate Loan
Eurodollar Rate Loan
Rating Level 1
0.00%
1.00%
Rating Level 2
0.25%
1.25%
Rating Level 3
0.50%
1.50%
Rating Level 4
0.75%
1.75%
Rating Level 5
1.00%
2.00%



provided that if at any time the Debt Ratings of Moody's and S&P, taken
individually, fall within different Rating Levels, the “Applicable Margin” will
be determined based on the Rating Level one above the lower Rating Level into
which such an individual rating falls (Rating Level 1 being the highest and
Rating Level 5 being the lowest). Each change in the Applicable Margin resulting
from a Rating Level Change shall be effective on the date on which such Rating
Level Change is first announced by Moody's or S&P, as the case may be.

2
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.06), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Assignment Date” has the meaning specified in Section 8.06(b).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means a fluctuating interest rate per annum which shall on any day
be equal to the highest of:
(a) the rate of interest announced publicly by Citibank in New York, New York
from time to time as Citibank's base rate;
(b) 1/2 of 1% per annum above the Federal Funds Rate; and
(c) the Eurodollar Rate for an Interest Period of one month commencing on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%.
“Base Rate Loan” means a Loan which bears interest at rates based upon the Base
Rate.
“Borrower” has the meaning specified in the preamble.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Class
and Type made by each of the Lenders to the Borrower pursuant to Section 2.01.

3
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






“Business Day” means any day of the year that is not a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurodollar Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in U.S. Dollar deposits in the London
interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateral Account” has the meaning specified in Section 2.19(l).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended from time to time,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of Equity Interests representing more than 51% of the issued
and outstanding Voting Shares of the Borrower or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
or a committee thereof nor (ii) appointed by directors so nominated.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.
“Citibank” means Citibank, N.A., a national banking association.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans or Revolving
Loans, (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Term Loan Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.

4
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






“Closing Date” means the date on which the Administrative Agent confirms to the
Borrower that the conditions precedent to the initial Borrowing set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 8.01).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means a Revolving Commitment or a Term Commitment.
“Consolidated” refers to the consolidation of accounts of any Person and its
Subsidiaries without duplication in accordance with GAAP.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a Consolidated basis, Consolidated net income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated net income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount with respect to Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill), (e) any extraordinary expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated net income for such period, losses on sales of assets outside of
the ordinary course of business), and (f) any other non-cash charges, and minus,
to the extent included in the statement of such Consolidated net income for such
period, the sum of (a) any extraordinary income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated net income for such period, gains on the sales of assets outside of
the ordinary course of business) and (b) any other non-cash income, all as
determined without duplication on a Consolidated basis in accordance with GAAP,
in each case exclusive of the cumulative effect of foreign currency gains or
losses. For the purposes of calculating Consolidated EBITDA for any period in
connection with any determination of the Leverage Ratio, if during such period
the Borrower or any Subsidiary shall have made an acquisition or incurred or
assumed any Indebtedness (without duplication of any Indebtedness incurred to
refinance such assumed Indebtedness), Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto as if such acquisition
occurred and such Indebtedness had been incurred or assumed or refinanced on the
first day of such period.
“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Loans from one Interest Period to the next Interest Period
pursuant to Section 2.09(b).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

5
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.08 or Section
2.09(a).
“Debt Rating” means the long-term, senior unsecured non‑credit‑enhanced debt
ratings of the Borrower by Moody's and/or S&P.
“Default” means an Event of Default or an event that, with notice or lapse of
time or both, would become an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) shall have failed to
fund any Loan for three or more Business Days after the date that the Revolving
Borrowing of which such Loan is to be a part of is funded by Lenders, unless the
subject of a good faith dispute based on a reasonable determination under the
circumstances between the Borrower and such Lender, (b) shall have failed to
fund any portion of its participation in any Reimbursement Obligation for three
or more Business Days after the date on which such funding is to occur
hereunder, (c) shall have notified the Administrative Agent (or shall have
notified the Borrower or any Issuing Lender, which shall in turn have notified
the Administrative Agent) in writing that it does not intend or is unable to
comply with its funding obligations under this Agreement, or shall have made a
public statement to the effect that it does not intend or is unable to comply
with such funding obligations or its funding obligations generally under other
credit or similar agreements to which it is a party, (d) shall have failed (but
not for fewer than three Business Days), after a request by the Administrative
Agent to confirm that it will comply with its obligations, to make Loans or to
fund participations in any Reimbursement Obligation (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (d) upon receipt
of such written confirmation by the Administrative Agent and the Borrower) or
(e) shall have, or has a Parent which shall have, become the subject of a
Bankruptcy Event.
In the event the Administrative Agent, each Issuing Lender and the Borrower
shall have agreed in writing that a Revolving Lender that is a Defaulting Lender
has adequately remedied all matters that caused such Lender to become a
Defaulting Lender, such Lender shall cease to be a Defaulting Lender for all
purposes hereof.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, by the Borrower (each such approval not to be unreasonably withheld
or delayed);

6
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower's Affiliates or Subsidiaries.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such plan in each instance, whether or
not waived (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt

7
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






by any Multiemployer Plan from the Borrower or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan,
the rate appearing on the Reuters Screen at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for U.S. Dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “Eurodollar Rate” with respect to such Eurodollar Rate Loan for
such Interest Period shall be the rate equal to the average (rounded upwards, if
necessary, to the nearest 1/16 of 1%) of the respective rates notified to the
Administrative Agent by the Reference Banks as the rate at which U.S. Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by such Reference Banks in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, subject, however, to the
provisions of Section 2.08.
“Eurodollar Rate Loan” means a Loan which bears interest at rates based upon the
Eurodollar Rate.
“Eurodollar Rate Reserve Percentage” of any Lender, for any Interest Period for
any Eurodollar Rate Loan, means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Representations” means the representations and warranties set forth in
the last sentence of Section 4.01(e) and in Section 4.01(f)(i).

8
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income, overall gross income or overall gross receipts (however denominated),
and franchise taxes imposed on it (in lieu of net income taxes) or capital
taxes, by the jurisdiction (or any political subdivision thereof) under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.17(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with Section 2.16(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16(a), (d) any U.S. backup withholding Taxes and (e) any U.S. Federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
October 14, 2005, as amended and restated as of February 11, 2010, among the
Borrower, the lenders party thereto and Citibank as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Fee Letter” means the Fee Letter dated May 31, 2012, between the Borrower and
Citigroup Global Markets Inc. providing for the payment of certain fees in
connection with this Agreement.
“Financial Officer” means the chief financial officer, principal financial
officer, treasurer or controller of the Borrower.
“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction other than the United States. For purposes of this definition, the
United

9
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or to
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guarantee issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Incremental Revolving Commitments” means, with respect to any Lender, the
commitment, if any, of such Lender, established in accordance with Section 2.21
pursuant to an Incremental Revolving Facility Agreement, to make Revolving Loans
and to acquire participations in Letters of Credit hereunder, expressed as an
amount

10
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






representing the amount of such Lender's Revolving Commitment under such
Incremental Facility Agreement.
“Incremental Revolving Facility Agreement” means an Incremental Revolving
Facility Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrowers, the Administrative Agent and one or
more Incremental Revolving Lenders, establishing Incremental Revolving
Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.21.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (the amount of such Indebtedness at any time to be deemed to be an
amount equal to the fair market value of the property subject to such Lien if
such Indebtedness has not been assumed), (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guarantee, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances and
(k) the net liability of such Person in respect of Hedging Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 8.04(b).
“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Interest Expense for such period.
“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a Consolidated basis, the sum of all cash interest payable in respect of

11
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Indebtedness (other than Non-Recourse Indebtedness) of the kinds referred to in
clauses (a), (b) and (h) of the definition of Indebtedness herein (and of the
kind referred to in clause (g) of such definition to the extent it relates to
Indebtedness of the kinds referred to in clauses (a), (b) and (h) of the
definition thereof).
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date such Eurodollar Rate Loan is made, or Continued or
Converted from a Base Rate Loan, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
Interest Period shall be one, two, three, six or, with the consent of all of the
Lenders, nine or twelve months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
(a) the Borrower may not select any Interest Period that ends after the relevant
Maturity Date;
(b) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
“Issuing Lender” means each Lender so designated by the Borrower with the
written consent of such Lender, in each case in its capacity as an issuer of
Letters of Credit under Section 2.19, together with its successors and assigns
in such capacity.
“Lender” means each bank or other financial institution listed on Schedule I
hereto and each Person that shall become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” has the meaning specified in the first paragraph of Section
2.19.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

12
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






“Letter of Credit Exposure” means, for any Lender, at any time, the sum of
(a) such Lender's Revolving Commitment Percentage of the aggregate undrawn face
amount of all outstanding Letters of Credit plus (b) such Lender's Revolving
Commitment Percentage of the aggregate unreimbursed amount of all Reimbursement
Obligations of the Borrower at such time.
“Letter of Credit Limit” means $75,000,000.
“Leverage Ratio” means, on any date, the ratio of (a) the difference (not less
than zero) equal to (i) the aggregate outstanding principal amount of all
Indebtedness (other than Non-Recourse Indebtedness) of the kinds referred to in
clauses (a), (b) and (h) of the definition of “Indebtedness” herein (and of the
kind referred to in clause (g) of such definition to the extent it relates to
Indebtedness of the kinds referred to in clauses (a), (b) and (h) of the
definition thereof) of the Borrower and its Subsidiaries on such date, minus
(ii) the aggregate amount of Unrestricted Cash at such time, to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ending
on or most recently ended prior to such date. Without limiting the generality of
Section 5.01(b)(iii)(y), each calculation of the Leverage Ratio by the Borrower
that is delivered to the Administrative Agent shall be accompanied by a
certificate of a Financial Officer of the Borrower setting forth the aggregate
amount of Taxes estimated in good faith by the Borrower that would be imposed by
any Governmental Authority as a result of repatriation into the United States of
Unrestricted Cash.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.
“Loan” means each loan by a Lender to the Borrower pursuant to this Agreement.
“Loan Documents” means, collectively, this Agreement, the Notes, the Fee Letter
and the Letter of Credit Documents.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, (i) Lenders having
outstanding Revolving Loans, unused Revolving Commitments and Letter of Credit
Exposures representing more than 50% of the sum of the total outstanding
Revolving Loans, unused Revolving Commitments and aggregate Letter of Credit
Exposures at such time, or (ii) if the Revolving Commitments have terminated,
Lenders having more than 50% of the aggregate amount of the Revolving Loans and
Letter of Credit Exposures outstanding at such time or (b) in the case of the
Term Lenders, Lenders holding outstanding Term Loans representing more than 50%
of all Term Loans outstanding at such time.
“Majority Lenders” means, at any time, Lenders having outstanding Revolving
Loans, Letter of Credit Exposures, Term Loans and unused Commitments

13
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






representing more than 50% of the total outstanding Revolving Loans, Letter of
Credit Exposures, outstanding Term Loans and unused Commitments at such time.
“Margin Stock” means “margin stock” within the meaning of Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, (b) the ability of the Borrower to perform any of its material
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness issued or incurred under any
agreement or instrument (or series of related agreements or instruments) in an
aggregate outstanding principal amount of $50,000,000 or more. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
a Person in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Hedging Agreement were terminated at such time.
“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
the context requires.
“Moody's” means Moody's Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Recourse Indebtedness” means Indebtedness of a Permitted Purchaser pursuant
to a Permitted True Sale Transaction.
“Note” has the meaning specified in Section 2.02(g).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Letter of Credit Issuance” has the meaning specified in Section
2.19(a).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that, with respect to any Recipient, are imposed (i) as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or

14
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






sold or assigned an interest in any Loan or Loan Document) and (ii) with respect
to an assignment (other than an assignment that is requested in writing by the
Borrower).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 8.06(d).
“Participant Register” has the meaning assigned to such term in Section 8.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.01(d);


(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.01(d);


(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(k); and


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary thereof;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Purchaser” means a Subsidiary or a financial institution or trust
that purchases 12b-1 or Other Fees in connection with a Permitted True Sale
Transaction.

15
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






“Permitted Recourse Financing Transaction” means a pledge by the Borrower or a
Subsidiary of 12b-1 or Other Fees to a third party in order to secure
Indebtedness extended by such third party to the Borrower or such Subsidiary.
“Permitted Transactions” means a Permitted True Sale Transaction or a Permitted
Recourse Financing Transaction.
“Permitted True Sale Transaction” means a sale by the Borrower or a Subsidiary
of 12b-1 or Other Fees to a Permitted Purchaser in a true sale transaction
without recourse based upon the collectability of the 12b-1 or Other Fees sold
and the sale or pledge of such 12b-1 or Other Fees (or an interest therein) by
such Permitted Purchaser, in each case without any Guarantee by, or other
recourse to or credit support by, the Borrower or any Subsidiary or recourse to
any assets of the Borrower or any Subsidiary other than customary recourse in
similar transactions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Process Agent” has the meaning specified in Section 8.07(d).
“Rating Level” means Rating Level 1, Rating Level 2, Rating Level 3, Rating
Level 4, or Rating Level 5.
“Rating Level 1” means that the Debt Rating is A2 or better by Moody's or A or
better by S&P.
“Rating Level 2” means that Rating Level 1 does not apply and the Debt Rating is
A3 by Moody's or A- by S&P.
“Rating Level 3” means that Rating Level 1 and Rating Level 2 do not apply and
the Debt Rating is Baa1 by Moody's or BBB+ by S&P.
“Rating Level 4” means that Rating Level 1, Rating Level 2 and Rating Level 3 do
not apply and the Debt Rating is Baa2 by Moody's or BBB by S&P.
“Rating Level 5” means that Rating Level 1, Rating Level 2, Rating Level 3 and
Rating Level 4 do not apply and the Debt Rating is lower than Baa2 by Moody's
and lower than BBB by S&P or that neither Moody's nor S&P has in effect a Debt
Rating.

16
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






“Rating Level Change” means a change in the Debt Rating by either or both of
Moody's or S&P (other than as a result of a change in the rating system of such
rating agency) that results in the change from one Rating Level to another,
which Rating Level Change shall be effective on the date on which the relevant
change in the Debt Rating is first announced by Moody's or S&P, as the case may
be.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse an
Issuing Lender for any amount paid by such Issuing Lender in respect of a
drawing under a Letter of Credit.
“Reference Banks” means the principal London office of each of Bank of America,
N.A., and Citibank.
“Register” has the meaning specified in Section 8.06(c).
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
“Responsible Officer” of the Borrower means the Chief Financial Officer, the
Treasurer, any Executive Vice President, any Senior Vice President, any Vice
President, any Director and any Counsel to the Borrower.
“Reuters Screen” means the Reuters “LIBOR01” screen displaying British Bankers'
Association Interest Settlement Rates, or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit hereunder in an initial aggregate amount at
any one time outstanding up to the amount set forth opposite such Lender's name
on Schedule I‑A or, if such Lender has entered into an Assignment and
Assumption, set forth for such Lender in the Register, as such amount may be
reduced pursuant to Section 2.04(b) or increased pursuant to Section 2.21. The
initial aggregate amount of the Lenders' Revolving Commitments as of the Closing
Date is $500,000,000.
“Revolving Commitment Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender's
Revolving Commitment at such time; provided that in the case of (and subject to
the limitations contained in) Section 2.20 when a Defaulting Lender shall exist,
“Revolving Commitment Percentage” shall mean the percentage of the total
Revolving Commitments (disregarding any Defaulting Lender's Revolving
Commitment)

17
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






represented by such Lender's Commitment. If the Revolving Commitments have
terminated or expired, the Revolving Commitment Percentages shall be determined
based upon the Revolving Commitments most recently in effect, giving effect to
any assignments.
“Revolving Commitment Termination Date” means the earlier to occur of (a) the
Revolving Maturity Date and (b) the date on which the Revolving Commitments are
terminated or permanently reduced to zero pursuant to Section 2.04(b) or Article
VI.
“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Revolving Loan.
“Revolving Loan” means a Loan made pursuant to clause (a)(ii) of Section 2.01.
“Revolving Maturity Date” means June 27, 2017.
“S&P” means Standard and Poor's Ratings Services, presently a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the U.S. Securities and Exchange Commission or the Public
Company Accounting Oversight Board.
“Significant Subsidiary” means, at any time, a Subsidiary that as of such time
meets the definition of a “significant subsidiary” contained in Regulation S-X
of the Securities and Exchange Commission as in effect on the date hereof.
“Subsidiary” means any corporation, partnership, limited liability company or
other entity of which at least a majority of the Voting Shares are at the time
directly or indirectly owned or controlled by the Borrower or one or more
Subsidiaries of the Borrower, or by the Borrower and one or more Subsidiaries of
the Borrower.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, or other similar
charges in the nature of a tax imposed by any Governmental Authority, including
any interest, additions to Tax or penalties applicable thereto.
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
        
“Term Loan” means a Loan made pursuant to clause (a)(i) of Section 2.01.
        
“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make Term Loans on the Closing Date, in the maximum principal
amount set forth opposite such Lenders name on Schedule 1‑B, or if

18
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






such Lender has entered into an Assignment and Assumption, set forth for such
Lender in the Register, as such amount may be reduced pursuant to
Section 2.04(b). The initial aggregate amount of the Lenders' Term Commitments
is $500,000,000.
“Term Maturity Date” means June 27, 2017.
“12b-1 or Other Fees” means charges and fees, permitted by Rule 12b-1 of the
Investment Company Act of 1940, payable by an investor in a fund offered by the
Borrower or any Subsidiary, and other similar charges and fees.
“Type” refers to whether a Loan is a Base Rate Loan or a Eurodollar Rate Loan.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning provided in Section
2.16(e)(ii)(3).
“United States” means the United States of America.
“Unrestricted Cash” means, at any time, the difference (not less than zero)
equal to (a) the aggregate amount of cash and cash equivalents held at such time
by the Borrower and its Consolidated Subsidiaries to the extent that (i) such
cash and cash equivalents are immediately (subject to any customary and
necessary corporate or other action that could not reasonably be expected to
result in any material delay) available to repay obligations of the Borrower,
(ii) such cash and cash equivalents are not subject to any Liens and (iii) in
the case of cash and cash equivalents held by any such Subsidiary, such
Subsidiary is not at such time prohibited by any applicable law or regulation or
its charter, by-laws or other organizational documents or any order of any
Governmental Authority or any binding contract from distributing or otherwise
transferring such cash and cash equivalents to the Borrower minus (b) the sum of
(i) an amount equal to the greater of (x) $375,000,000 and (y) the aggregate
amount of cash and cash equivalents satisfying the conditions set forth in
clause (a) above held at such time by operating Subsidiaries of the Borrower
plus (ii) in the case of cash and cash equivalents held at such time outside the
United States by non-operating Subsidiaries of the Borrower, the aggregate
amount of Taxes estimated in good faith by the Borrower that would be imposed by
any Governmental Authority as a result of repatriation of such cash and cash
equivalents into the United States.
“U.S. Dollars” and “$” means the lawful currency of the United States.
“Voting Shares” means, with respect to any Person, Equity Interests having by
terms thereof voting power to elect a majority of the board of directors, or
other individuals performing similar functions, of such Person.

19
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding the foregoing, for purposes of this Agreement GAAP shall be
determined without giving effect to any change thereto occurring after the date
hereof, whether as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840) issued by the Financial
Accounting Standards Board on August 17, 2010, or otherwise, if such change
would require treating any lease as a capital lease where such lease was not
required to be so treated under GAAP as in effect on the date hereof; provided
further that, if the Borrower notifies the Administrative Agent that it requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. To enable the ready
and consistent determination of compliance with the covenants set forth in
Section 5.03, the Borrower will cause the last day of its fiscal year to be
March 31 or, with prior written notice to the Administrative Agent, December 31.

20
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






SECTION 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Loan” or “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan” or “Eurodollar Revolving Borrowing”).


ARTICLE II


Amounts and Terms of the Advances


SECTION 2.01 The Loans; Application of Proceeds. (a) The Loans. Each Lender
agrees, subject to the terms and conditions set forth herein, (i) to make a Term
Loan to the Borrower on the Closing Date in a principal amount not exceeding its
Term Commitment and (ii) to make Revolving Loans to the Borrower from time to
time on any Business Day on or after the Closing Date until the Revolving
Commitment Termination Date in an aggregate amount up to but not exceeding the
aggregate amount of its Revolving Commitment; provided that the sum of (x) the
aggregate outstanding principal amount of all Revolving Loans plus (y) the
aggregate Letter of Credit Exposures of all Revolving Lenders shall not at any
time exceed the aggregate amount of the Revolving Commitments. Within the
foregoing limits, the Borrower may from time to time borrow Revolving Loans
under this Section 2.01, prepay Revolving Loans in whole or in part pursuant to
Section 2.10 and reborrow Revolving Loans under this Section 2.01, all on the
terms and conditions set forth in this Agreement. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.
 
(b) Use of Proceeds. The Borrower shall use the proceeds of (i) the Term Loans
on the Closing Date to repay the loans and other obligations outstanding or
accrued under the Existing Credit Agreement, (ii) the Revolving Loans (x) on the
Closing Date, to repay any remaining portion of the loans and other obligations
outstanding or accrued under the Existing Credit Agreement and (y) on and after
the Closing Date, for working capital and general corporate purposes and (iii)
the Letters of Credit, on and after the Closing Date, solely for working capital
and general corporate purposes.


SECTION 2.02 Making the Loans; Evidence of Debt. (a) (i) Each Borrowing by the
Borrower shall be in a minimum amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof, and shall be made on notice, given not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
such Borrowing (in the case of a Borrowing consisting of Eurodollar Rate Loans)
or given not later than 11:00 a.m. (New York City time) on the Business Day of
such Borrowing (in the case of a Borrowing consisting of Base Rate Loans), by
the Borrower to the Administrative Agent, which shall give to each Lender of the
applicable Class prompt notice thereof and of the amount of such Lender's Loan
to be made as part of the requested Borrowing. Subject to Section 2.07, each
Revolving Borrowing and Term Borrowing shall be comprised entirely of Base Rate
Loans or Eurodollar Rate Loans as the Borrower may request in accordance
herewith; provided that all Borrowings made on the Closing Date must be made as
Base Rate Borrowings unless the Borrower shall have

21
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






given the notice required for a Eurodollar Rate Borrowing hereunder and provided
an indemnity letter, in form and substance reasonably satisfactory to the
Administrative Agent, extending the benefits of Section 2.18 to Lenders in
respect of such Borrowings.


(ii) Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
irrevocable and binding on the Borrower and shall be in writing in substantially
the form of Exhibit B, specifying therein the following information: (1) the
date of such Borrowing, (2) whether the requested Borrowing is to be a Term
Borrowing or a Revolving Borrowing, (3) whether such Borrowing is to be a
Eurodollar Rate Borrowing or a Base Rate Borrowing, (4) the aggregate amount of
such Borrowing, and (5) in the case of a Borrowing consisting of Eurodollar Rate
Loans, the initial Interest Period for each such Loan.


(iii) Each Lender of the applicable Class shall, before 2:00 p.m. (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent's Account, in same day funds, such Lender's ratable portion of such
Borrowing.


(iv) After the Administrative Agent's receipt of such funds, and subject to the
satisfaction of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by promptly
crediting the amounts so received, in like funds, to the account of the Borrower
maintained at the Administrative Agent's address referred to in Section
8.02(a)(iii).


(b)    Each Borrowing and each Conversion or Continuation thereof shall consist
of Loans of the same Class and Type (and, if such Loans are Eurodollar Rate
Loans, having the same Interest Period) made, Continued or Converted on the same
day by the Lenders ratably according to their respective Commitments. Anything
in subsection (a) above to the contrary notwithstanding, (i) if no election as
to the Type of Loans is specified, then the requested Borrowing shall be
comprised of Base Rate Loans, and (ii) if no Interest Period is specified with
respect to any Eurodollar Rate Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration.


(c)    The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder. The Commitments
of the Lenders are several and no Lender shall be responsible for any other
Lender's failure to make Loans as required.
(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender and such Lender's Letter of Credit
Exposure, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

22
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------








(e)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the aggregate Letter of Credit
Exposures of all Lenders hereunder, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.
(f)    The entries made in the accounts maintained pursuant to subsection (d) or
(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans made
to the Borrower in accordance with the terms of this Agreement.


(g) Any Lender may, through the Administrative Agent, request that the Loans of
any Class to be made by it to the Borrower be evidenced by a promissory note of
the Borrower. In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or its registered
assigns), substantially in the form of Exhibit A-1 or A-2, as applicable (each
such promissory note, a “Note”), in the amount of the Commitment of such Lender.


SECTION 2.03 Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the Administrative Agent's own account, an administrative agency fee at the
times and in the amounts set forth in the Fee Letter.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee Rate on the daily unused amount of the Revolving Commitment of
such Lender during the period from and including the Closing Date to but
excluding the Revolving Commitment Termination Date. Accrued commitment fees
shall be payable in arrears on the last Business Day of each March, June,
September and December of each year and on the Revolving Commitment Termination
Date, commencing on September 28, 2012. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, the Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and Letter of
Credit Exposure of such Lender.
(c)    The Borrower agrees to pay the Administrative Agent for the account of
each Revolving Lender a letter of credit fee in respect of each outstanding
Letter of Credit at the times and in the amounts required by Section 2.19(g).


(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Lender, in the
case of fees payable to it) for distribution, in the case of commitment fees and
letter of

23
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






credit fees, to the Revolving Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.


SECTION 2.04 Reductions of the Commitments. (a) Unless previously terminated,
(i) the Term Commitment of each Lender shall automatically terminate at 5:00
p.m., (New York City time) on the Closing Date and (ii) the Revolving Commitment
of each Lender shall be automatically reduced to zero on the Revolving
Commitment Termination Date.


(b)    In addition, the Borrower shall have the right, upon at least three
Business Days' notice to the Administrative Agent, to terminate in whole or
reduce permanently and ratably in part the unused portions of the Revolving
Commitments of the Lenders, provided that (i) each partial reduction shall be in
a minimum aggregate amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof, (ii) the aggregate amount of the Revolving Commitments of the
Lenders shall not be reduced to an amount that is less than the aggregate
outstanding principal amount of all Revolving Loans and the aggregate Letter of
Credit Exposures of the Lenders then outstanding and (iii) any such reduction
shall be without prejudice to the terms of Sections 2.19(b) and (e). Once
terminated or reduced, the Revolving Commitments may not be reinstated.


SECTION 2.05 Repayment. The Borrower hereby unconditionally agrees to repay (a)
the full principal amount of each Revolving Loan by each Revolving Lender, and
each such Revolving Loan shall mature, on the Revolving Maturity Date and (b)
the full principal amount of each Term Loan by each Term Lender as provided in
Section 2.11.


SECTION 2.06 Interest. (a) Ordinary Interest. The Borrower agrees to pay
interest on the unpaid principal amount of each Loan, from the date of such Loan
until such principal amount shall be paid in full, at the following rates per
annum:
(i) Base Rate Loans. While such Loan is a Base Rate Loan, a rate per annum equal
to the Base Rate in effect from time to time plus the Applicable Margin for Base
Rate Loans as in effect from time to time, payable quarterly in arrears on the
last Business Day of each March, June, September and December and on the date
such Base Rate Loan shall be Converted or paid in full.
(ii) Eurodollar Rate Loans. While such Loan is a Eurodollar Rate Loan, a rate
per annum for each Interest Period for such Loan equal to the Eurodollar Rate
for such Interest Period plus the Applicable Margin for Eurodollar Rate Loans as
in effect from time to time, payable on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day prior to the last day of such Interest Period that occurs at intervals of
three months after the first day of such Interest Period, and on each date on
which such Eurodollar Rate Loan shall be Continued, Converted or paid in full.
        

24
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






(b) Default Interest. Notwithstanding the foregoing, if any Event of Default
under Section 6.01(a) or (b) shall have occurred and be continuing, the Borrower
shall pay interest on:
(i)the unpaid principal amount of each Loan owing to each Lender, payable on
demand (and in any event in arrears on the dates referred to in Section
2.06(a)(i) or (a)(ii) above), at a rate per annum equal at all times to two
percent (2%) per annum above the rate per annum required to be paid on such Loan
pursuant to said Section 2.06(a)(i) or (a)(ii), as applicable, provided that any
Eurodollar Rate Loan shall be Converted into a Base Rate Loan pursuant to
Section 2.08(g)(i) and then bear interest as aforesaid in this Section
2.06(b)(i); and
(ii)the amount of any Reimbursement Obligation, interest, fee or other amount
payable by the Borrower hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable on demand
(and in any event in arrears on the date such amount shall be paid in full), at
a rate per annum equal at all times to two percent (2%) per annum above the rate
per annum required to be paid on Base Rate Revolving Loans pursuant to Section
2.06(a)(i) above.


SECTION 2.07 Additional Interest on Eurodollar Rate Loans. The Borrower shall
pay to each Lender additional interest on the unpaid principal amount of each
Eurodollar Rate Loan of such Lender, from the date of such Loan until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for each
Interest Period for such Loan from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Loan. Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent.


SECTION 2.08 Interest Rate Determinations; Changes in Rating Systems. (a) Each
Reference Bank agrees to furnish to the Administrative Agent timely information
for the purpose of determining each Eurodollar Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Administrative
Agent for the purpose of determining any such interest rate, the Administrative
Agent shall determine such interest rate on the basis of timely information
furnished by the remaining Reference Banks (subject to the provisions set forth
in the definition of “Eurodollar Rate” in Section 1.01 and to clause (c) below).
(b) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable Class of the applicable interest rates determined by
the Administrative Agent for the purposes of Section 2.06.
(c) If (1) fewer than two Reference Banks furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Interest Period
for

25
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






any Eurodollar Rate Loans of any Class and (2) the relevant rates do not appear
on the Reuters Screen:
(i)the Administrative Agent shall forthwith notify the Borrower and the Lenders
of the applicable Class that the interest rate cannot be determined for such
Eurodollar Rate Loans for such Interest Period;


(ii)each Eurodollar Rate Loan of such Class will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Loan;
and


(iii) the obligation of the Lenders to make or Continue, or to Convert Loans
into, such Eurodollar Rate Loans shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders of such Class that the
circumstances causing such suspension no longer exist.


(d) If, with respect to any Eurodollar Rate Loans of any Class, the Majority in
Interest of the Lenders of such Class notify the Administrative Agent that the
Eurodollar Rate for any Interest Period for such Loans will not adequately and
fairly reflect the cost to the Majority in Interest of the Lenders of such Class
of making, funding or maintaining their respective Eurodollar Rate Loans for
such Interest Period, the Administrative Agent shall so notify the Borrower and
the Lenders of the applicable Class, whereupon:


(i)any Notice of Borrowing requesting a Borrowing of such Class comprised of
Eurodollar Rate Loans shall be ineffective;


(ii)each Eurodollar Rate Loan of such Class will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Loan;
and


(iii)the obligation of the Lenders of such Class to make or Continue, or to
Convert Loans into, Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower and such Lenders that the
circumstances causing such suspension no longer exist.


(e) If the Borrower shall fail to select the duration of any Interest Period
following the initial Interest Period for any Eurodollar Rate Loans in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Administrative Agent shall so notify the Borrower and the
Lenders of the applicable Class and such Loans will automatically, on the last
day of the then existing Interest Period therefor, Convert into Base Rate Loans.


(f) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by prepayment or
otherwise, to less than $5,000,000, such Loans shall automatically Convert into
Base Rate Loans.

26
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






(g) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan and (ii) the
obligation of the Lenders to make or Continue, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended.


(h) If the rating system of either Moody's or S&P shall change, or if either
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Administrative Agent (on behalf of the
Lenders) shall negotiate in good faith to amend the references to specific
ratings in this Agreement to reflect such changed rating system or the
non‑availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall not be effective without the approval
of the Majority Lenders).


SECTION 2.09 Voluntary Conversion and Continuation of Loans. (a) The Borrower
may on any Business Day, upon notice given to the Administrative Agent not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the date
of the proposed Conversion, and subject to the provisions of Sections 2.08 and
2.15, Convert all or any portion of the outstanding Loans of one Type comprising
part of the same Borrowing into Loans of the other Type; provided that in the
case of any such Conversion of a Eurodollar Rate Loan into a Base Rate Loan on a
day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders of the applicable Class in respect thereof pursuant to
Section 2.18. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Loans to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Loans, the
duration of the initial Interest Period for each such Loan. Each notice of
Conversion shall be irrevocable and binding on the Borrower.


(b) The Borrower may, on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Continuation, and subject to the
provisions of Sections 2.08 and 2.15, Continue all or any portion of the
outstanding Eurodollar Rate Loans comprising part of the same Borrowing for one
or more Interest Periods; provided that in the case of any such Continuation on
a day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders of the applicable Class in respect thereof pursuant to
Section 2.18. Each such notice of a Continuation shall, within the restrictions
specified above, specify (i) the date of such Continuation, (ii) the Eurodollar
Rate Loans to be Continued and (iii) the duration of the initial Interest Period
(or Interest Periods) for the Eurodollar Rate Loans subject to such
Continuation. Each notice of Continuation shall be irrevocable and binding on
the Borrower.
SECTION 2.10 Prepayments of Loans. (a) The Borrower shall have no right to
prepay any principal amount of any Loan other than as provided in subsection (b)
below.
(b) The Borrower may, on notice (given not later than 11:00 a.m. (New York City
time) on the second Business Day prior to the date of the proposed prepayment

27
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






of Loans (in the case of Eurodollar Rate Loans) or given not later than 11:00
a.m. (New York City time) on the Business Day of the proposed prepayment of
Loans (in the case of Base Rate Loans)), stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amounts of the Loans comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount not less than $5,000,000 or integral multiples of $1,000,000 in excess
thereof and (ii) in the case of any such prepayment of a Eurodollar Rate Loan on
a day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders of the applicable Class in respect thereof pursuant to
Section 2.18.


SECTION 2.11 Amortization of Term Loans. (a) The Borrower shall repay Term
Borrowings on June 30 of each fiscal year (and if such date is not a Business
Day, on the first Business Day after such date) beginning on June 30, 2013 in
equal annual installments in an aggregate principal amount for each year equal
to (i) the aggregate principal amount of the Term Borrowings outstanding on the
Closing Date multiplied by (ii) the percentage set forth opposite such year in
the table below (as such amounts may be adjusted pursuant to paragraph (c) of
this Section), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment:
Year
Percentage
2013
10%
2014
10%
2015
10%
2016
10%
2017
60%



(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.


(c) Any prepayment of Term Borrowings shall be applied to reduce the subsequent
installments to be paid pursuant to this Section 2.11 in the inverse order of
their maturity.


SECTION 2.12 Payments; Computations; Etc. (a) Payments. The Borrower shall make
each payment hereunder and under each other Loan Document to which it is a party
without set-off or counterclaim not later than 11:00 a.m. (New York City time)
on the day when due in U.S. Dollars to the Administrative Agent at the
Administrative Agent's Account in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest ratably (other than amounts payable pursuant to Section
2.14, 2.16 or 2.18 and subject to Section 2.19) to the Lenders of the applicable
Class for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable

28
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.06(c),
from and after the Assignment Date set forth therein, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such Assignment Date directly between themselves.
(b) Computations. All computations of interest based on Citibank's base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. All computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of the commitment fee and letter of credit fees shall be
made by the Administrative Agent, and any computations of interest pursuant to
Section 2.07 shall be made by a Lender, on the basis of a year of 360 days, for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. Each determination
by the Administrative Agent of an interest rate or a fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(c) Payment Dates. Whenever any payment hereunder or under the Notes would be
due on a day other than a Business Day, such due date shall be extended to the
next succeeding Business Day, and any such extension of such due date shall in
such case be included in the computation of payment of interest; provided,
however, that if such extension would cause payment of interest on or principal
of Eurodollar Rate Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(d) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available at such time in
accordance with Section 2.02(a)(iii) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest

29
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






paid by the Borrower for such period. If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender's Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.


(e) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Lender the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders or such Issuing Lender severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


SECTION 2.13 Sharing of Payments; Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender's receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this subsection shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this subsection shall apply).

30
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
SECTION 2.14 Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, liquidity, or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate
Reserve Percentage) or any Issuing Lender;
(ii)impose on any Lender, any Issuing Lender or the London interbank market any
other condition, cost or expense (in all cases, other than Taxes referred to in
2.14(a)(iii)) affecting this Agreement or Eurodollar Rate Loans made by such
Lender or any Letter of Credit or participation therein; or
(iii)subject any Lender, Issuing Lender or the Administrative Agent to any Taxes
(other than (A) Indemnified Taxes or (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or the Administrative Agent of making or maintaining
any Eurodollar Rate Loan (or of maintaining its obligation to make any such
Loan) or to increase the cost to such Lender or the Administrative Agent of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Lender
or the Administrative Agent hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, such Issuing Lender or the
Administrative Agent, the Borrower will pay to such Lender, such Issuing Lender
or the Administrative Agent such additional amount or amounts as will compensate
such Lender, such Issuing Lender or the Administrative Agent for such additional
costs incurred or reduction suffered; provided that, notwithstanding anything to
the contrary in Section 2.14, no Lender shall demand compensation for any
increased costs or reduction referred to in Section 2.14(a)(iii) if it shall not
be the general policy or practice of such Lender to demand such compensation and
unless such demand is generally consistent with such Lender's treatment of
comparable borrowers of such Lender in the United States with respect to
similarly affected commitments or loans. This Section 2.14(a) shall not apply to
matters covered by Section 2.16.
(b) Capital and Liquidity Requirements. If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Issuing Lender or such Lender's or
such

31
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Issuing Lender's holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender's or such Issuing Lender's capital or on the capital of such Lender's or
such Issuing Lender's holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender, the Loans made by such Lender or the
Letters of Credit to a level below that which such Lender or such Issuing Lender
or such Lender's or such Issuing Lender's holding company could have achieved
but for such Change in Law (taking into consideration such Lender's or such
Issuing Lender's policies and the policies of such Lender's or such Issuing
Lender's holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or such Issuing Lender
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender's or such Issuing Lender's holding company for any such
reduction suffered.


(c) Certificates for Reimbursement. A certificate of any Lender or any Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender,
such Issuing Lender or such Person's holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender the amount shown as due on any such certificate within 10
days after receipt thereof.


(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's or such Issuing Lender's right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or any Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than 270 days prior to the date that such
Lender or such Issuing Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such Issuing
Lender's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof).
SECTION 2.15 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that any Change in Law makes
it unlawful, or any central bank or other Governmental Authority asserts that it
is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make or Continue Eurodollar Rate Loans or to fund or
otherwise maintain Eurodollar Rate Loans hereunder, (a) the obligation of such
Lender to make or Continue, or to Convert Loans into, Eurodollar Rate Loans
shall be suspended until the Administrative Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension no longer exist and
(b) each Eurodollar Rate Loan of such Lender shall convert into a Base Rate Loan
at the end of the then current Interest Period for such Eurodollar Rate Loan.


SECTION 2.16 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any

32
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






other Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes; provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions for Indemnified Taxes or Other Taxes
(including deductions for Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section ) the Administrative Agent, each
Issuing Lender and each Lender receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes or Other Taxes been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above and without duplication of subsection (c) below, the
Borrower shall timely pay any Other Taxes that arise from any payment made by it
under any Loan Document to the relevant Governmental Authority in accordance
with applicable law. Each Lender shall notify the Borrower on or before the
Closing Date of any Other Taxes that to its knowledge are imposed with respect
to any Loan Document by the jurisdiction in which such Lender is organized or in
which its applicable lending office is located.
(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) attributable to the Borrower
under any Loan Document and paid by the Administrative Agent or such Lender or
such Issuing Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive absent
manifest error; provided that if the Borrower has satisfied its indemnity
obligation and delivers to the Administrative Agent an opinion of nationally
recognized counsel to the effect that it is more likely than not that such
assertion by the Governmental Authority is incorrect as a matter of law, each
Lender shall reasonably assist the Borrower in contesting such Taxes (at the
sole expense of the Borrower) and seeking refund thereof; and provided further
that such assistance shall not be construed to impose on any Lender an
obligation to disclose information it reasonably considers confidential or
proprietary or arrange its tax affairs other than as such Lender sees fit.
 
(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to

33
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






such Lender's failure to comply with the provisions of Section 8.06(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).
(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.16(f)(ii)(A), (ii)(B) and 2.16(g) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)
Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;


34
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------








(B)
Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon such form becoming obsolete or invalid under
applicable regulations or upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender remains legally entitled to do so),
whichever of the following is applicable:

(1)
duly completed copies of Internal Revenue Service Form W-8BEN (or applicable
substitute or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

(2)
duly completed copies of Internal Revenue Service Form W-8ECI (or applicable
substitute or successor form),

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (“a U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN (or applicable
substitute or successor form),

(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-2 or Exhibit D-3, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner, or

(5)
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit


35
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






the Borrower to determine the withholding or deduction required to be made.
Each Foreign Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered form or
certificate to the Borrower.
(g) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.        
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h) Treatment of Certain Refunds. If the Administrative Agent, an Issuing Lender
or a Lender determines, in good faith and its reasonable discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section (including, in lieu of an actual
refund, a credit against taxes provided by the taxing authority that imposed
such Indemnified Taxes or Other Taxes), it shall pay to the Borrower an amount
equal to such refund or the value of the credit in lieu thereof (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Issuing Lender or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit in lieu thereof); provided that the
Borrower, upon the request of the Administrative Agent, such Issuing Lender or
such Lender, agrees to repay the amount paid over to the Borrower to the
Administrative Agent, such Issuing Lender or such Lender in the event the
Administrative Agent, such Issuing Lender or such Lender is required to repay or
return such refund (or credit in lieu thereof) to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent, any
Issuing Lender or any Lender to make available its tax returns

36
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person.


SECTION 2.17 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under Section
2.14, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b) Replacement of Lenders. If any Lender requests compensation under Section
2.14, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16, or if any Lender becomes a Defaulting Lender , or if any Lender has failed
to consent to a proposed amendment, waiver, modification or consent that under
Section 8.01 requires the consent of all Lenders (or all affected Lenders or all
the Lenders of the affected Class) and with respect to which the Majority
Lenders (or, in circumstances where Section 9.02 does not require the consent of
the Majority Lenders, a Majority in Interest of the Lenders of the affected
Class) shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
8.06), all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(i)no Default or Event of Default has occurred and is continuing on and as of
the date of such notice and the date of such assignment;


(ii)the Administrative Agent shall have received the assignment fee specified in
Section 8.06;


(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued interest thereon, its funded
participations in Reimbursement Obligations, if applicable, and accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.18) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

37
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






(iv)in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter;
(v)in the case of any such assignment resulting from the failure to provide
consent, the assignee shall have given such consent and, as a result of such
assignment and any contemporaneous assignments and consents, the applicable
amendment, waiver, modification or consent can be effected; and
(vi)such assignment does not conflict with applicable law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
SECTION 2.18 Break Funding Payments. The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss, cost or expense incurred
by such Lender which is in the nature of funding breakage costs or costs of
liquidation or redeployment of deposits or other funds and any other related
expense (but excluding loss of margin or other loss of anticipated profit), upon
reasonable notice thereof, which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making any Borrowing of Eurodollar
Rate Loans after the Borrower has given a Notice of Borrowing requesting the
same in accordance with the provisions of this Agreement (including as a result
of any failure to fulfill, on or before the date specified in such Notice of
Borrowing, the applicable conditions set forth in Article III), (b) default by
the Borrower in making any prepayment of Eurodollar Rate Loan when due after the
Borrower has given notice thereof in accordance with this Agreement, (c) the
making by the Borrower of a prepayment of any Eurodollar Rate Loan on a day
which is not the last day of an Interest Period with respect thereto,
(d) default by the Borrower in payment when due of the principal of or interest
on any Eurodollar Rate Loan, (e) the Conversion or Continuation of any
Eurodollar Rate Loan on a day other than on the last day of an Interest Period
for such Loan, or (f) any assignment such Lender is required to make pursuant to
Section 2.17(b) if such Lender holds Eurodollar Rate Loans at the time of such
assignment. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


SECTION 2.19 Letters of Credit. Subject to the terms and conditions of this
Agreement, the Revolving Commitments may be utilized by the Borrower upon its
request for the issuance by an Issuing Lender selected by the Borrower of one or
more

38
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






standby letters of credit (each a “Letter of Credit”) for its account; provided
that (i) each Letter of Credit may be denominated only in U.S. Dollars and shall
have a face amount of not less than $1,000,000, (ii) the sum of the aggregate
Letter of Credit Exposures of all Lenders plus the aggregate outstanding
principal amount of all Revolving Loans shall not at any time exceed the
aggregate amount of the Revolving Commitments, (iii) the aggregate face amount
of all Letters of Credit outstanding at any time shall not exceed the Letter of
Credit Limit, and (iv) the expiration date of any Letter of Credit may not
extend beyond the earlier of the date five Business Days prior to the Revolving
Commitment Termination Date and twelve months following the issuance of such
Letter of Credit. The following additional provisions shall apply to Letters of
Credit:
(a) Notice of Issuance. The Borrower shall give the Administrative Agent at
least five Business Days' irrevocable prior notice (effective upon receipt) of
the issuance of each Letter of Credit in substantially the form of Exhibit E (a
“Notice of Letter of Credit Issuance”), specifying the Issuing Lender, the
Business Day (which shall be not later than 30 days before the Revolving
Commitment Termination Date) on which such Letter of Credit is to be issued and
describing in reasonable detail the proposed terms of such Letter of Credit
(including the beneficiary thereof) and the nature of the transactions or
obligations proposed to be supported thereby. Upon receipt of any such notice,
the Administrative Agent shall advise the respective Issuing Lender of the
contents thereof, and shall notify each other Lender of the Administrative
Agent's receipt of such request.
(b) Participations in Letters of Credit. On each day during the period
commencing with the issuance by an Issuing Lender of any Letter of Credit and
until such Letter of Credit shall have expired or been terminated, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to such Lender's Revolving
Commitment Percentage of the then undrawn face amount of such Letter of Credit.
Each Revolving Lender agrees that, upon the issuance of any Letter of Credit
hereunder, it shall automatically acquire a participation in the respective
Issuing Lender's liability under such Letter of Credit in an amount equal to
such Lender's Revolving Commitment Percentage of such liability, and each
Revolving Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to such Issuing Lender to pay and discharge when due, its Revolving
Commitment Percentage of such Issuing Lender's liability under such Letter of
Credit.
(c) Notice by Issuing Lenders of Drawings. Upon receipt from the beneficiary of
any Letter of Credit of any demand for payment under such Letter of Credit, the
applicable Issuing Lender shall promptly notify the Borrower (through the
Administrative Agent) of the amount to be paid by such Issuing Lender as a
result of such demand, provide to the Borrower copies of documents delivered by
the beneficiary with such demand and advise the Borrower of the date on which
payment is to be made by such Issuing Lender to such beneficiary in respect of
such demand. The Borrower hereby irrevocably, absolutely and unconditionally
agrees to (i) pay and reimburse the Administrative Agent forthwith for account
of such Issuing Lender for the amount of each demand for payment under such
Letter of Credit that is in substantial compliance with the provisions of such
Letter of Credit at the later of (x) the Business Day on which

39
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






such Issuing Lender shall have notified the Borrower of such payment and (y) the
date on which payment is to be made by such Issuing Lender to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind (all of which are hereby expressly waived) and (ii) pay interest to the
Administrative Agent for account of such Issuing Lender on such amount from the
date such Issuing Lender made the corresponding payment under such Letter of
Credit until the date such payment by the Borrower is made at the rate set forth
in Section 2.06(b).
(d) Notice by the Borrower of Borrowing for Reimbursement. Forthwith upon its
receipt of a notice referred to in clause (c) of this Section 2.19, the Borrower
shall advise the Administrative Agent whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the applicable Issuing
Lender for the amount of the related demand for payment and, if it does, submit
a Notice of Borrowing as provided in Section 2.02 hereof.
(e) Payments by Lenders to Issuing Lenders. Each Revolving Lender shall
severally forthwith pay to the Administrative Agent for account of the
respective Issuing Lender at its Domestic Lending Office in U.S. Dollars and in
immediately available funds the amount of such Lender's Revolving Commitment
Percentage of any payment under a Letter of Credit upon notice by such Issuing
Lender (through the Administrative Agent) to such Revolving Lender requesting
such payment and specifying such amount. Each such Revolving Lender's obligation
to make such payment to the Administrative Agent for account of such Issuing
Lender under this clause (e), and such Issuing Lender's right to receive the
same, shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the failure of any other Revolving Lender to
make its payment under this clause (e), the financial condition of the Borrower,
the existence of any Default or the termination of the Revolving Commitments or
any other circumstance whatsoever. Each such payment to an Issuing Lender shall
be made without any offset, abatement, withholding or reduction whatsoever.
(f) Participations in Reimbursement Obligations. Upon the making of each payment
by a Revolving Lender to an Issuing Lender pursuant to clause (e) of this
Section 2.19 in respect of any Letter of Credit, such Lender shall,
automatically and without any further action on the part of the Administrative
Agent, such Issuing Lender or such Revolving Lender, acquire (i) a participation
in an amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Lender by the Borrower hereunder and under the Letter of Credit
Documents relating to such Letter of Credit, and (ii) a participation in a
percentage equal to such Lender's Revolving Commitment Percentage in any
interest or other amounts payable by the Borrower hereunder and under such
Letter of Credit Documents in respect of such Reimbursement Obligation (other
than the commissions, charges, costs and expenses payable to such Issuing Lender
pursuant to clause (g) of this Section 2.19). Upon receipt by an Issuing Lender
from or for account of the Borrower of any payment in respect of any
Reimbursement Obligation or any such interest or other amount (including by way
of set-off or application of proceeds of any collateral security), such Issuing
Lender shall promptly pay to the Administrative Agent for account of each
Revolving Lender entitled thereto such Lender's Revolving Commitment Percentage
of such payment, each such payment by

40
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






such Issuing Lender to be made in the same money and funds in which received by
such Issuing Lender. In the event any payment received by an Issuing Lender and
so paid to the Revolving Lenders hereunder is rescinded or must otherwise be
returned by such Issuing Lender, each Revolving Lender shall, upon the request
of such Issuing Lender (through the Administrative Agent), repay to such Issuing
Lender (through the Administrative Agent) the amount of such payment paid to
such Revolving Lender, with interest at the rate specified in clause (j) of this
Section 2.19.
(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender (ratably in accordance with its
respective Revolving Commitment Percentage) a letter of credit fee in respect of
each Letter of Credit at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Loans from time to time in effect on the daily undrawn face
amount of such Letter of Credit for the period from the date of issuance of such
Letter of Credit (i) in the case of a Letter of Credit that expires in
accordance with its terms, until such expiration date, and (ii) in the case of a
Letter of Credit that is drawn in full or is otherwise terminated other than on
the stated expiration date of such Letter of Credit, until the date such Letter
of Credit is drawn in full or is terminated (such fee to be non‑refundable, to
be paid in arrears on the last Business Day of each March, June, September and
December, on the Revolving Commitment Termination Date and on the date of such
termination or expiration, and to be calculated for any day after giving effect
to any payments made under such Letter of Credit on such day). In addition, the
Borrower shall pay to the Administrative Agent for account of the applicable
Issuing Lender an issuance fee in respect of each Letter of Credit issued by
such Issuing Lender in an amount to be agreed with such Issuing Lender plus all
charges, costs and expenses, in each case, in the amounts customarily charged by
such Issuing Lender from time to time in like circumstances with respect to the
issuance of each Letter of Credit and drawings and other transactions relating
thereto.
(h) Information Provided by Issuing Lenders to Revolving Lenders. Promptly
following the end of each calendar month, each Issuing Lender shall deliver
(through the Administrative Agent) to each Revolving Lender and the Borrower a
notice describing the aggregate amount of all Letters of Credit issued by it and
outstanding at the end of such month. Upon the request of any Revolving Lender
from time to time, each Issuing Lender shall deliver any other information
reasonably requested by such Revolving Lender with respect to each Letter of
Credit issued by it then outstanding.
(i) Conditions Precedent to Issuance. The issuance by an Issuing Lender of each
Letter of Credit shall, in addition to the conditions precedent set forth in
Article III, be subject to the conditions precedent that (i) such Letter of
Credit shall be in such form, contain such terms and support such transactions
as shall be reasonably satisfactory to such Issuing Lender consistent with its
then current practices and procedures with respect to letters of credit of the
same type, and (ii) the Borrower shall have executed and delivered such
applications, agreements and other instruments relating to such Letter of Credit
as such Issuing Lender shall have reasonably requested consistent with its then
current practices and procedures with respect to letters of credit of the same
type; provided that in the event of any conflict between any such application,
agreement or other instrument and the provisions of this Agreement, the
provisions of this Agreement

41
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






shall control. Not later than 5:00 p.m. (New York City time) on the Business Day
preceding the date of issuance of any Letter of Credit, the relevant Issuing
Lender shall request confirmation from the Administrative Agent that such
issuance would not cause the limitations set forth in clause (ii) of the first
paragraph of this Section 2.19 to be exceeded, and such Issuing Lender shall not
issue such Letter of Credit if (x) the Administrative Agent advises such Issuing
Lender that such limitations would be exceeded or (y) the Administrative Agent
notifies such Issuing Lender that the Administrative Agent has been advised by
any other Revolving Lender or the Borrower that a condition precedent under
Section 3.02 relating to such issuance has not been satisfied.
(j) Interest Payable to Issuing Lenders by Revolving Lenders. To the extent that
any Revolving Lender shall fail to pay any amount required to be paid pursuant
to clause (e) or (f) of this Section 2.19 on the due date therefor, such
Revolving Lender shall pay interest to the respective Issuing Lender (through
the Administrative Agent) on such amount from and including such due date to but
excluding the date such payment is made at a rate per annum equal to the Federal
Funds Rate; provided that if such Revolving Lender shall fail to make such
payment to such Issuing Lender within five Business Days of such due date, then,
retroactively to the due date, such Revolving Lender shall be obligated to pay
interest on such amount at the Base Rate.
(k) Modifications and Supplements. The issuance by an Issuing Lender of any
modification or supplement to any Letter of Credit hereunder shall be subject to
the same conditions as are applicable under this Section 2.19 to the issuance of
new Letters of Credit, and no such modification or supplement shall be issued
hereunder unless either (i) the Letter of Credit affected thereby would have
complied with such conditions had it originally been issued hereunder in such
modified or supplemented form, or (ii) each Revolving Lender shall have
consented thereto.
(l) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Majority in Interest in respect of the Revolving
Lenders demanding the deposit of cash collateral pursuant to this paragraph (l),
the Borrower shall immediately deposit into a deposit account designated by the
Administrative Agent (the “Cash Collateral Account”) an amount in cash equal to
the Letter of Credit Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 6.01. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the Cash Collateral
Account. Other than any interest earned on the investment of such deposits which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower's risk and expense, such deposit shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the Cash Collateral Account. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement, and amounts in the Cash

42
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Collateral Account shall be applied by the Administrative Agent to reimburse
each Issuing Lender for Letter of Credit disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the Reimbursement Obligations of the Borrower in respect of the Letter of
Credit Exposure at such time, and, to the extent of any amounts in excess of the
foregoing, for the payment of the other obligations of the Borrower hereunder.


SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if one or more Revolving Lenders become Defaulting Lenders,
then, upon notice (with applicable notice periods set forth below) to such
Defaulting Lenders and the Borrower to such effect by the Administrative Agent
(which notice may be given only upon the Administrative Agent becoming aware
that any Lender shall have become a Defaulting Lender, including as a result of
being advised thereof by the Borrower or a Majority in Interest of the Revolving
Lenders), the following provisions shall apply for so long as any such Revolving
Lender is a Defaulting Lender:


(a) immediately upon the Administrative Agent's giving of such notice, the
Revolving Commitment of each Defaulting Lender shall be disregarded in
determining whether (i) a Majority in Interest of the Revolving Lenders or (ii)
the Majority Lenders shall have taken any action hereunder or under any other
Loan Document (including any consent to any waiver, amendment or other
modification pursuant to Section 8.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (a), requires
the consent of all Lenders or of all Lenders affected thereby shall continue to
require the consent of each Defaulting Lender in accordance with the terms
hereof;
 
(b) immediately upon the Administrative Agent's giving of such notice, (i) no
commitment fee shall accrue on the unused amount of the Revolving Commitment of
any Defaulting Lender pursuant to Section 2.03(b) and (ii) no letter of credit
fee shall accrue for the account of such Defaulting Lender pursuant to Section
2.03(c);
 
(c) if any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender, (i) upon receiving at least three Business Days' notice from
the Administrative Agent, all or any part of the Letter of Credit Exposure of
such Defaulting Lender shall be reallocated among the Lenders other than the
Defaulting Lender in accordance with their Revolving Commitment Percentages but
only to the extent that the sum of all non-Defaulting Lenders' outstanding
Revolving Loans and Letter of Credit Exposure plus such Defaulting Lender's
Letter of Credit Exposure does not exceed the total of all non-Defaulting
Lenders' Revolving Commitments; provided that in no event shall the sum of any
non-Defaulting Lender's outstanding Revolving Loans and Letter of Credit
Exposure exceed such Lender's Revolving Commitment; (ii) if the reallocation
described in clause (i) cannot, or can only partially, be effected, the Borrower
shall within one Business Day following notice by the Administrative Agent be
required to cash collateralize Letters of Credit in the amount of the Letter of
Credit Exposure of the Defaulting Lender on terms reasonably satisfactory to
each Issuing Lender (in which case any such cash collateral held by an Issuing
Lender will be applied as a payment of

43
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Reimbursement Obligations immediately prior to any exercise by such Issuing
Lender of its rights to require the funding of participations in such
Reimbursement Obligations pursuant to Section 2.03(c)) for as long as such
Letter of Credit Exposure is outstanding; (iii) in the event the Letter of
Credit Exposure of the non-Defaulting Lenders is reallocated pursuant to clause
(i) above, then the fees payable to the Lenders pursuant to Section 2.03(b) and
2.19(g) shall be adjusted in accordance with such non-Defaulting Lenders'
Revolving Commitment Percentages after giving effect to such reallocations; (iv)
in the event the Borrower cash collateralizes Letters of Credit in the amount of
the Letter of Credit Exposure of the Defaulting Lender pursuant to clause (ii)
above, then the Lenders other than the Defaulting Lender will be required to
fund participations in the remaining Letter of Credit Exposure under Section
2.19(e) in accordance with their Revolving Commitment Percentages; (v) the
Borrower shall not be required to pay any fees to such Defaulting Lender with
respect to Section 2.03(b) of this Agreement with respect to such Defaulting
Lender's Letter of Credit Exposure; and (vi) if all or any portion of such
Defaulting Lender's Letter of Credit Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Lender or any other Revolving Lender
hereunder, all letter of credit fees payable under Section 2.03(c) with respect
to such Defaulting Lender's Letter of Credit Exposure (and allocated among the
Issuing Lenders ratably based on the amount of such Defaulting Lender's Letter
of Credit Exposure attributable to Letters of Credit issued by each Issuing
Lender) shall be payable to the Issuing Lenders until and to the extent that
such Letter of Credit Exposure is reallocated and/or cash collateralized;
 
(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless (i) it is
satisfied that the related exposure and the Defaulting Lender's then outstanding
Letter of Credit Exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein) or (ii) the Issuing Lender
shall have entered into such other arrangements with the Borrower or such
Defaulting Lender that are reasonably satisfactory to the Issuing Lender to
defease any risk to it in respect of such Defaulting Lender hereunder;
 
(e) immediately upon the Administrative Agent's giving of such notice, the
Borrower may, upon at least three Business Days' notice to a Defaulting Lender
(with a copy to the Administrative Agent), elect to irrevocably terminate from
time to time the unused portion of the Commitments of such Defaulting Lender.
Such termination shall be effective, with respect to such Defaulting Lender's
then existing unused Revolving Commitments, on the date set forth in such notice
(provided, however, that such date shall be no earlier than three Business Days
after receipt of such notice) and with respect to any unused Revolving
Commitment thereafter arising, on the later of the date set forth in such notice
and the date on which such unused Revolving Commitment first arises (and no
commitment fee will be payable in respect of such unused Revolving Commitment
terminated on the date it arises). Upon termination of a Defaulting

44
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Lender's unused Revolving Commitments under this Section 2.20(d), the Borrower
shall pay or cause to be paid all accrued commitment fees payable to such
Defaulting Lender and all other amounts due and payable to such Defaulting
Lender hereunder. Upon such payments, the obligations of such Defaulting Lender
hereunder with respect to such unused Revolving Commitments which have been
terminated shall, by the provisions hereof, be released and discharged;
provided, however, that such Defaulting Lender's rights and obligations provided
in Section 8.10 with respect to such unused Revolving Commitments which have
been terminated shall survive such release and discharge as to matters occurring
prior to such date;
(f) immediately upon the Administrative Agent's giving of such notice, any
amount payable to or for the account of any Defaulting Lender in its capacity as
a Lender hereunder (whether on account of principal, interest, fees or
otherwise) may, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and be applied, at
such time or times as may be determined by the Administrative Agent, first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder and, second, to the pro rata payment of any amounts owing by
such Defaulting Lender to the Issuing Lenders.
 
In the event that the Administrative Agent, the Borrower, and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Letter of Credit Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender's
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Revolving Commitment Percentage.
 
Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall not be required to, but may in its sole discretion, ascertain or
inquire as to whether any Revolving Lender shall have become, or shall have
ceased to be, a Defaulting Lender, and shall not be required to give any notice
or take any other action inconsistent with any determination made by it as to
whether any Revolving Lender is a Defaulting Lender.


SECTION 2.21 Incremental Revolving Commitments. (a) The Borrower may on one or
more occasions, by written notice to the Administrative Agent, request, after
the Closing Date and prior to the Revolving Maturity Date, the establishment of
Incremental Revolving Commitments; provided that the aggregate, cumulative
amount of all Incremental Commitments established pursuant to this Section 2.21
shall not exceed $250,000,000. Each such notice shall specify (i) the date on
which the Borrower proposes that the Incremental Commitments shall be effective,
which shall be a date not less than five Business Days (or such shorter period
as may be agreed to by the Administrative Agent) after the date on which such
notice is delivered to the Administrative Agent, (ii) the amount of the
Incremental Revolving Commitments being requested and (iii) the identity of each
Lender or other Person that the Borrower proposes become an Incremental
Revolving Lender with respect thereto, together with the proposed aggregate
amount of the Incremental Revolving Commitment for each such

45
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Lender or other Person (it being agreed that (x) any Lender approached to
provide any Incremental Revolving Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment and (y) any such
Person that is not a Lender must be an Eligible Assignee that is reasonably
acceptable to the Administrative Agent).
(b) The terms and conditions of any Incremental Revolving Commitment and
Revolving Loans and other extensions of credit to be made thereunder shall be
identical to the terms and conditions of the Revolving Commitments and Revolving
Loans and other extensions of credit made thereunder.
(c) The Incremental Revolving Commitments shall be effected pursuant to one or
more Incremental Revolving Facility Agreements executed and delivered by the
Borrower, each Incremental Revolving Lender providing such Incremental Revolving
Commitments, and the Administrative Agent; provided that no Incremental
Revolving Commitments shall become effective unless (i) no event has occurred
and is continuing, or would result from such Borrowing or from the application
of the proceeds therefrom or from the issuance of such Letter of Credit that
constitutes a Default or Event of Default, (ii) on the date of effectiveness
thereof, the representations and warranties of the Borrower set forth in Section
4.01 shall be true and correct in all material respects as though made on and as
of such date, (iii) after giving effect to and the making of Revolving Loans and
other extensions of credit thereunder to be made on the date of effectiveness
thereof, the Borrower shall be in compliance with the covenant set forth in
Section 5.03, (iv) the Borrower shall make any payments required to be made in
connection with such Incremental Revolving Commitments and the related
transactions under this Section 2.21, and (v) the Borrower shall have delivered
to the Administrative Agent such legal opinions, board resolutions, secretary's
certificates, officer's certificates and other documents of the types mentioned
in Section 3.01(b), (c) and (d) as shall reasonably be requested by the
Administrative Agent in connection with any such transaction. Each Incremental
Revolving Facility Agreement may, without the consent of any Lender, effect only
such amendments to this Agreement as may be necessary to give effect to the
Incremental Revolving Commitment referenced therein and in any event in a manner
consistent with Section 2.21(b).
 
(d) Upon effectiveness of an Incremental Revolving Commitment of any Incremental
Revolving Lender, (i) such Incremental Revolving Lender shall be deemed to be a
“Lender” and a “Revolving Lender” hereunder, and henceforth shall be entitled to
all the rights of, and benefits accruing to, Lenders and Revolving Lenders
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders and Revolving Lenders hereunder and under the other Loan
Documents, and (ii)(A) such Incremental Commitment shall constitute (or, in the
event such Incremental Revolving Lender already has a Revolving Commitment,
shall increase) the Revolving Commitment of such Incremental Revolving Lender
and (B) the aggregate Revolving Commitments of all Revolving Lenders shall be
increased by the amount of such Incremental Revolving Commitment, in each case,
subject to further increase or reduction from time to time as set forth in the
definition of the term “Revolving Commitment.” For the avoidance of doubt, upon
the effectiveness of any Incremental Revolving Commitment, the Letter of

46
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Credit Exposure of the Incremental Revolving Lender holding such Revolving
Commitment, and the Revolving Commitment Percentages of all the Revolving
Lenders, shall automatically be adjusted to give effect thereto.


(e) On the date of the effectiveness of any Incremental Revolving Commitments,
each Revolving Lender shall be deemed to have assigned to each Incremental
Revolving Lender holding such Incremental Revolving Commitments, and each such
Incremental Revolving Lender shall be deemed to have purchased from each
Revolving Lender, such interests in participations in Letters of Credit
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such participations in Letters of
Credit will be held by all the Revolving Lenders (including such Incremental
Revolving Lenders) ratably in accordance with their Revolving Commitment
Percentage after giving effect to the effectiveness of such Incremental
Revolving Commitments. Any Revolving Loans outstanding immediately prior to the
date of the effectiveness of such Incremental Revolving Commitments that are
Eurodollar Rate Loans shall (except to the extent otherwise repaid in accordance
herewith) continue to be held by, and all interest thereon will continue to
accrue for the accounts of, the Revolving Lenders holding such Revolving Loans
immediately prior to the date of the effectiveness of such Incremental Revolving
Commitments, in each case until the last day of the then-current Interest Period
applicable to any such Loan, at which time such Revolving Loans will be repaid
or refinanced with new Revolving Loans made pursuant to Section 2.01 in
accordance with the Revolving Commitment Percentages of the Revolving Lenders
(including the Incremental Revolving Lenders) after giving effect to the
effectiveness of such Incremental Commitments; provided, however, that upon the
occurrence of any Event of Default, each Incremental Revolving Lender will
promptly purchase (for cash at face value) assignments of portions of such
outstanding Revolving Loans of other Revolving Lenders so that, after giving
effect thereto, all Revolving Loans that are Eurodollar Rate Loans are held by
the Revolving Lenders (including the Incremental Revolving Lenders) in
accordance with their then-current Revolving Commitment Percentages. Any such
assignments shall be effect in accordance with the provisions of Section 8.06,
provided that the parties hereto hereby consent to such assignments and the
minimum assignment amounts and processing and recordation fee set forth in
Section 8.06(b) shall not apply thereto. Any Revolving Loans outstanding on the
date of the effectiveness of such Incremental Revolving Commitments that are
Base Rate Loans shall either be prepaid on such date or refinanced on such date
(subject to the satisfaction of applicable borrowing conditions) with Revolving
Loans made on such date by the Revolving Lenders (including the Incremental
Revolving Lenders) in accordance with their Revolving Commitment Percentages. In
order to effect any such refinancing, (i) each Incremental Revolving Lender will
make Revolving Loans that are Base Rate Loans by transferring funds to the
Administrative Agent in an amount equal to the aggregate outstanding amount of
such Loans of such Class and Type times a percentage obtained by dividing the
amount of such Incremental Revolving Lender's Incremental Revolving Commitment
by the sum of all Revolving Commitments (after giving effect to the
effectiveness of the Incremental Commitments on such date) and (ii) such funds
will be applied to the prepayment of outstanding Revolving Loans that are Base
Rate Loans held by the Revolving lenders, in such amounts so that, after giving
effect thereto, all Revolving Loans that are Base Rate Loans will be held by the
Revolving Lenders in

47
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






accordance with their then-current Revolving Commitment Percentages. On the date
of the effectiveness of such Incremental Commitments, the Borrower will pay to
the Administrative Agent, for the accounts of the Revolving Lenders receiving
such prepayments, accrued and unpaid interest on the aggregate principal amount
of the Revolving Loans being prepaid. The Administrative Agent and the lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.


(f) The Administrative Agent shall notify Lenders promptly upon receipt by the
Administrative Agent of any notice from the Borrower referred to in Section
2.21(a) and of the effectiveness of any Incremental Revolving Commitments, in
each case advising the Lenders of the details thereof and of the Revolving
Commitment Percentages of the Revolving Lenders after giving effect thereto and
of the assignments deemed to have been made pursuant to Section 2.21(e).


ARTICLE III


Conditions of Lending


SECTION 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective as of the first date on which each of the following conditions shall
have been satisfied:


(a)the Administrative Agent (or its counsel) shall have received from the
Borrower, the Administrative Agent and each Lender holding Commitments either a
counterpart of this Agreement signed by or on behalf of such party or written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
(b)the Administrative Agent shall have received favorable written opinions
(dated the Closing Date and addressed to the Administrative Agent and each
Lender) of (i) Shearman & Sterling LLP, special New York counsel for the
Borrower and (ii) Thomas C. Merchant, internal counsel for the Borrower, in each
case in form and substance reasonably satisfactory to the Administrative Agent;
(c)the Administrative Agent shall have received certified copies of resolutions
of the Board of Directors of the Borrower approving the Loan Documents, articles
of incorporation and by-laws of the Borrower and certificates of incumbency and
good standing (or such other documents and certificates as the Administrative
Agent or its counsel may reasonably request in lieu thereof), all in form and
substance reasonably satisfactory to the Administrative Agent;
(d)the Administrative Agent shall have received a certificate of the Chief
Financial Officer or the Treasurer of the Borrower certifying that (i) the

48
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






representations and warranties contained in Section 4.01 are true and correct in
all material respects on and as of such date as though made on and as of such
date and (ii) no event has occurred and is continuing on and as of such date
which constitutes a Default or an Event of Default;


(e)the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date pursuant to this Agreement in
connection with the transactions contemplated hereby, including reimbursement of
reasonable out-of-pocket costs and expenses (including reasonable fees, charges
and disbursements of counsel) required to be reimbursed or paid by the Borrower;


(f)the Administrative Agent shall have received evidence of the termination of
the commitments under the Existing Credit Agreement and payment of all
principal, interest and other amounts payable thereunder; and


(g)the Administrative Agent shall have received all documentation and other
information requested by the Lenders for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, no later than five Business Days prior to the
Closing Date.


The Administrative Agent shall promptly notify the Borrower and the Lenders of
the occurrence of the Closing Date, and such notice shall be conclusive and
binding.
SECTION 3.02 Conditions Precedent to Each Borrowing and Letter of Credit
Issuance. The obligation of each Lender to make a Loan on the occasion of each
Borrowing (including the initial Borrowing) and the obligation of each Issuing
Lender to issue any Letter of Credit (including the initial Letter of Credit)
shall be subject to the satisfaction of the conditions that on the date of such
Borrowing or issuance of such Letter of Credit (i) in the case of a Borrowing,
each Lender that shall have requested a Note at least three Business Days prior
to the date of such Borrowing evidencing such Loan shall have received such Note
in accordance with Section 2.02(g), and (ii) the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing or Notice of
Letter of Credit Issuance and the acceptance by the Borrower of the proceeds of
such Borrowing shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing such statements are true):


(a)the representations and warranties contained in Section 4.01 (except the
Excluded Representations) are true and correct in all material respects on and
as of the date of such Borrowing or such issuance of such Letter of Credit,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, or to the issuance of such Letter of Credit, as though made
on and as of such date; and

49
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






(b)no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom or from the issuance of such
Letter of Credit that constitutes a Default or an Event of Default.


ARTICLE IV


Representations and Warranties


SECTION 4.01 Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:


(a)Organization; Powers. It is duly organized, validly existing and in good
standing under the laws of the State of Maryland, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
(b)Authorization. The execution, delivery and performance by it of this
Agreement and each other Loan Document, and the borrowing of Loans by and the
issuance of Letters of Credit to it and the use of proceeds therefrom, are
within its corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.
(c)Approvals; No Conflicts; Etc. The execution, delivery and performance by it
of this Agreement and each other Loan Document, and the borrowing of Loans by it
and the use of proceeds therefrom and the issuance of Letters of Credit and use
of the Letters of Credit (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for the filing of a Current Report on Form 8-K with the Securities and
Exchange Commission which is required to be filed within four Business Days
after (A) the date on which this Credit Agreement is executed and (B) any
material extension of credit hereunder, and in the case of both clauses (A) and
(B), a corresponding filing of such report with the securities regulators in
Quebec, (ii) will not violate any applicable law or regulation or its charter,
by-laws or other organizational documents or any order of any Governmental
Authority and (iii) will not violate or result in a default under any credit
agreement, loan agreement, note, indenture or other financing agreement, or any
other material agreement or instrument, binding upon it or its assets, or give
rise to a right thereunder to require any payment to be made by it.
(d)Enforceability. This Agreement has been duly executed and delivered by it and
constitutes, and each other Loan Document when executed and delivered by it will
constitute, its legal, valid and binding obligation, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency,

50
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
(e)Financial Condition; No Material Adverse Change. The Borrower has heretofore
furnished to the Lenders its Consolidated balance sheet and Consolidated
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended March 31, 2012, reported on by PricewaterhouseCoopers,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP. Since March 31, 2012, there has been no
material adverse change in the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole.
(f)No Litigation. Except as disclosed in the Borrower's Annual Report on
Form 10-K for the fiscal year ended March 31, 2012 and except as set forth on
Schedule IV, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting it or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (except as disclosed on
Schedule IV) or (ii) that involve this Agreement or the transactions
contemplated hereby.
(g)Margin Regulations. It is not engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any Loans
and no part of any obligations covered by a Letter of Credit will be used for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock. No proceeds of any Loan and no part of any obligations covered by
a Letter of Credit will be used for any purpose that violates Regulation U,
Regulation T or Regulation X of the Board of Governors of the Federal Reserve
System as in effect on the date or dates of such Loan and such use of proceeds
or such Letter of Credit. The Borrower is, and after applying the proceeds of
each Loan will be, in compliance with its obligations under Section 2.01(b).
(h)Investment Company Status. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 (as amended to date) (except that for purposes of
this representation, the term “Subsidiary” shall not include any investment
company a majority of which is owned by the Borrower or one of its Affiliates as
a result of the initial seed capital contributed by the Borrower or such
Affiliate to such investment company in exchange for its shares).
(i)Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of it to the Administrative Agent or any

51
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, it represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and that actual results may differ materially from such information.


(j)ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.


ARTICLE V


Covenants


SECTION 5.01 Affirmative Covenants. So long as any principal of or interest on
any Loan or Reimbursement Obligation or any other amount payable under the Loan
Documents shall remain unpaid or any Lender shall have any Commitment or Letter
of Credit Exposure hereunder or any Letter of Credit shall remain outstanding
hereunder, the Borrower covenants and agrees that, unless the Majority Lenders
shall otherwise consent in writing:
(a)Existence; Conduct of Business. It will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its corporate
and legal existence and (ii) except to the extent that failure to do so could
reasonably be expected to have a Material Adverse Effect, the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any transaction expressly
permitted under Section 5.02(c).
(b)Reporting Requirements. It will furnish to the Lenders:
(i)within 90 days after the end of each of its fiscal years, its audited
Consolidated balance sheet and related statements of operations, stockholders'

52
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such Consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied;
(ii)within 45 days after the end of each of the first three fiscal quarters of
each of its fiscal years, its Consolidated balance sheet and related statements
of operations, stockholders' equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(iii)concurrently with any delivery of financial statements under clause (i) or
(ii) above, a certificate of a Financial Officer of the Borrower (x) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (y) setting forth reasonably detailed calculations demonstrating
compliance with Section 5.03 and (z) stating whether any material change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.01(e) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate (and if there has been a change to GAAP that has
the effect of treating any lease as a capital lease as described in the first
proviso of Section 1.03, attaching financial statements and other documents
required under this Agreement or as reasonably requested by the Administrative
Agent setting forth a reconciliation between calculations of the requirements
under Section 5.03 or any other financial item set forth herein made before and
after giving effect to such change);
(iv)promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by it to its shareholders
generally, as the case may be;
(v)promptly after a Rating Level Change, written notice thereof; and

53
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------










(vi) promptly upon request by the Administrative Agent on behalf of any Lender,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of this Agreement, as such Lender may reasonably request.


(c) Compliance with Laws. It will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including ERISA and all applicable
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(d) Payment Obligations. It will, and will cause each of its Subsidiaries to,
pay all of its Tax liabilities and material governmental obligations, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, except where the validity
or amount thereof is being contested in good faith by appropriate proceedings
and it or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.


(e) Maintenance of Properties; Insurance. It will, and will cause each of its
Significant Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.


(f) Books and Records; Visitation and Inspection Rights. It will, and will cause
each of its Subsidiaries to, keep proper books of record and account as are
necessary to prepare Consolidated financial statements in accordance with GAAP,
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. It will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, but in each case subject to and in accordance with all applicable
laws of any Governmental Authority and such confidentiality measures relating
thereto as the Borrower may reasonably require.
    

54
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






(g) Notices of Material Events. It will furnish to the Administrative Agent and
each Lender prompt written notice of the following:
(i)the occurrence of any Default;
(ii)the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting it that, if
adversely determined and there exists a reasonable possibility of such adverse
determination, could reasonably be expected to result in a Material Adverse
Effect;
(iii)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability in an aggregate amount exceeding $10,000,000; and
(iv)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this subsection shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
(h) Use of Proceeds and Letters of Credit. It will use the proceeds of the Loans
and the Letters of Credit in accordance with Section 2.01(b); provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any such proceeds.


SECTION 5.02 Negative Covenants. So long as any principal of or interest on any
Loan or Reimbursement Obligation or any other amount payable under the Loan
Documents shall remain unpaid or any Lender shall have any Commitment or Letter
of Credit Exposure hereunder or any Letter of Credit shall remain outstanding
hereunder, the Borrower covenants and agrees that, unless the Majority Lenders
shall otherwise consent in writing:


(a)Subsidiary Indebtedness. The Borrower will not permit any Significant
Subsidiary to incur, create, assume or permit to exist any Indebtedness, except:


(i)Indebtedness created under the Loan Documents;
(ii)Indebtedness of any Subsidiary to the Borrower or to any other Subsidiary;
provided that such Indebtedness shall not have been transferred to any Person
other than the Borrower or any other Subsidiary;
(iii)Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the

55
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement;
(iv)Indebtedness of any Subsidiary existing on the date hereof and set forth on
Schedule III, and any extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;


(v)Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary; provided that (x) such Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (y) neither the Borrower nor any Subsidiary (other
than such Person or the Subsidiary with which such Person is merged or
consolidated or that so assumes such Person's Indebtedness) shall Guarantee or
otherwise become liable for the payment of such Indebtedness;
(vi)Indebtedness incurred in connection with any Permitted Recourse Financing
Transactions, provided that the aggregate principal amount of such Indebtedness
shall not exceed $250,000,000 at any time outstanding;


(vii)Indebtedness incurred in connection with any Permitted True Sale
Transactions by Permitted Purchasers, provided that the aggregate principal
amount of all Indebtedness of all such Permitted Purchasers incurred in
connection with such true sale transactions shall not exceed $250,000,000 at any
time outstanding;


(viii)Indebtedness in respect of any bankers' acceptance, bank guarantees,
letter of credit or similar facilities entered into in the ordinary course of
business and not in support of borrowed money (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation
claims);
(ix)Guarantees incurred in respect of Indebtedness of any other Subsidiary that
is permitted to be incurred under this Agreement;
(x)Indebtedness in respect of non-speculative Hedging Agreements;
(xi)Indebtedness in respect of netting services, automatic clearing house
arrangements, employees' credit cards, overdraft protections and similar

56
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






arrangements in each case incurred in the ordinary course of business; and


(xii)other Indebtedness in the aggregate principal amount not exceeding at any
time the greater of $300,000,000 and 5% of the stockholders' equity of the
Borrower as of the last day of the most recent fiscal quarter for which the
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(b)(i) or (ii).


(b) Liens. It will not, nor will permit any of its Significant Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(i)Permitted Encumbrances;
(ii)any Lien on any property or asset of the Borrower or any of its Significant
Subsidiaries existing on the date hereof and set forth in Schedule II; provided
that (x) such Lien shall not apply to any other property or asset of the
Borrower or any of its Significant Subsidiaries and (y) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(iii)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any of its Significant Subsidiaries or existing on any
property or asset of any Person that becomes a Significant Subsidiary after the
date hereof prior to the time such Person becomes a Significant Subsidiary;
provided that (x) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Significant Subsidiary, as the
case may be, (y) such Lien shall not apply to any other property or assets of
the Borrower or any of its Significant Subsidiaries and (z) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Significant Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(iv)any Lien on any property or asset of the Borrower or any of its Significant
Subsidiaries arising in connection with a Permitted Transaction;
(v)any Lien (x) in favor of the Administrative Agent for the benefit of the
Issuing Lenders and the Lenders on any Cash Collateral Account created pursuant
to Section 2.19(l) or (y) created to cash collateralize any Letter of Credit or
otherwise to eliminate the risk of the Issuing Lenders pursuant to Section
2.20(c); and
(vi)Liens on properties or assets of the Significant Subsidiaries of the
Borrower (not otherwise permitted by clauses (i) through (v) above) securing

57
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






obligations in an aggregate amount not exceeding (as to all Significant
Subsidiaries of the Borrower) $200,000,000 at any one time outstanding.
(c) Mergers, Consolidations, Sales of Assets, Etc. It will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired), or liquidate or
dissolve; provided that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation.
(d) Transactions with Affiliates. It will not, nor will it permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (i) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties and (ii) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate.


SECTION 5.03 Financial Covenants. (a) Maximum Leverage Ratio. The Borrower will
not permit the Leverage Ratio to exceed 2.5:1.0 at any time.


(b) Minimum Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters to be less
than 4.0:1.0.


ARTICLE VI


Events of Default


SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation or any fee or any other amount (other than principal) payable by the
Borrower under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

58
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a) (with respect to the Borrower's
existence), 5.02 or 5.03;
(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section, and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f)the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this subsection (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any of its Significant Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Significant Subsidiaries or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)the Borrower or any of its Significant Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution

59
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Significant Subsidiaries or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)the Borrower or any of its Significant Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower or any if its
Significant Subsidiaries and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any such Subsidiary to enforce any such judgment;
(l)an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000; or
(m)a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) require the deposit of cash collateral in respect of Letter of Credit
Exposure as provided in Section 2.19(l), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Section, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

60
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






ARTICLE VII


The Administrative Agent


SECTION 7.01 Appointment and Authority. Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints Citibank and its successors to act on its
behalf as the Administrative Agent under and in connection with the Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Issuing Lenders and the Lenders and the
Borrower shall have no rights as a third party beneficiary of any of such
provisions.


SECTION 7.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender or
an Issuing Lender as any other Lender or Issuing Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders or the Issuing Lenders.


SECTION 7.03 Exculpatory Provisions. (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:


(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or to exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
(iii)shall not, except as expressly set forth in the Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower, any Subsidiary or any of its other

61
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.01) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender or an Issuing Lender.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
SECTION 7.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers under any Loan Document by
or through any one or more sub‑agents appointed by the Administrative Agent. The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.

62
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






The exculpatory provisions of this Article shall apply to any such sub‑agent and
to the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


SECTION 7.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a nationally recognized bank with an office in New
York, New York or an Affiliate of any such bank with an office in New York, New
York. If no such successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that if the Administrative Agent shall notify the Borrower, the
Issuing Lenders and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Lender directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
subsection. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations under the Loan Documents (if not already
discharged therefrom as provided above in this subsection). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent's resignation, the provisions
of this Article and Section 9.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action

63
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






under or based upon any Loan Document or any related agreement or any document
furnished hereunder or thereunder.


SECTION 7.08 No Other Duties; Etc. Anything herein to the contrary
notwithstanding, no Person listed on the cover page hereof as Joint
Documentation Agent shall have any powers, duties or responsibilities under any
of the Loan Documents, except in its capacity, as a Lender or an Issuing Lender
hereunder.


ARTICLE VIII


Miscellaneous


SECTION 8.01 Amendments; Etc. No amendment, waiver or other modification of, or
any consent to any departure by the Borrower from, this Agreement or any
provision thereof, shall be effective unless the same shall be in writing and
signed by the Borrower and the Majority Lenders, and such amendment, waiver,
modification or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that (a) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, (i) such amendment
does not adversely affect the rights of any Lender or (ii) the Lenders shall
have received at least five Business Days' prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Majority Lenders
stating that the Majority Lenders object to such amendment and (b) no amendment,
waiver, modification or consent shall, unless in writing and signed by all
Lenders affected thereby (A) increase the Commitments, increase the Letter of
Credit Limit or subject any Lender to any additional obligations, (B) reduce the
principal of or interest on any Loan or Reimbursement Obligation or any fees or
other amounts payable hereunder (other than the Administrative Agent's fee
referred to in Section 2.03), (C) postpone any date fixed for, or waive or
excuse, any payment of principal of or interest on any Loan or Reimbursement
Obligation or any fees or other amounts payable hereunder (other than the
Administrative Agent's fee referred to in Section 2.03) or the expiration of the
Commitments, (D) change Section 2.13 in any manner that would alter the pro rata
sharing of payments required thereby, (E) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans and
Reimbursement Obligations, or the number of Lenders, which shall be required for
the Lenders or any of them to take any action hereunder, (F) change any
provision of this Section 8.01 (it being agreed that all Lenders shall be deemed
affected by any matter described in clauses (D) through (E)), or (G) waive any
condition set forth in Section 3.02 (other than with respect to the initial
Borrowing) without the written consent of the Majority in Interest of the
Revolving Lenders (it being understood and agreed that any amendment or waiver
of, or any consent with respect to, any provision of this Agreement (other than
any waiver expressly relating to Section 3.02) or any other Loan Document,
including any amendment of any affirmative or negative covenant set forth herein
or in any other Loan Document or any waiver of a Default or an Event of Default,
shall not be deemed to be a waiver of any

64
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






condition set forth in Section 3.02); provided, however, that (x) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Administrative Agent under any Loan Document, (y) no
such amendment, waiver or consent shall, unless in writing and signed by the
affected Issuing Lender in addition to the Lenders required above to take such
action, affect the rights and obligations of such Issuing Lender hereunder and
under any of the other Loan Documents and (z) any amendment, waiver or
modification of this Agreement that by its terms affects the rights and duties
under this Agreement of the Lenders of a particular Class (but not the Lenders
of the other Class) may only be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
Lenders under the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time. This Agreement, the Notes and the Fee Letter
constitute the entire agreement of the parties hereto and thereto with respect
to the subject matter hereof and thereof.


SECTION 8.02 Notices; Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsections (b) and (c) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:


(i) if to the Borrower:


Legg Mason, Inc.
100 International Drive
Baltimore, Maryland 21202
Attention: Chief Financial Officer
Telephone No.: 410-454-2935
Facsimile No.: 410-454-2986
        

65
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






(ii) if to the Administrative Agent:


1615 Brett Road
Building #2
New Castle, DE 19720
 
Attention: Bank Loan Syndications
 
Telephone No.: 302-323-2475
Facsimile No.: 212-994-0961
E-mail: annemarie.e.pavco@citi.com)
(cc: global.loans.support@citi.com)

With a copy to:

388 Greenwich St.
New York NY 10013
 
Attention: Matthew Nicholls, Managing Director
  
Facsimile No.: 646-291-1676 ; and
 
(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire;
  
provided that any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto. Except as provided in subsection (d) below, notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient), except that
notices and communications to the Administrative Agent pursuant to Article II or
VII shall not be effective until received by the Administrative Agent. Notices
delivered through electronic communications to the extent provided in
subsections (b) and (c) below, shall be effective as provided in said
subsections (b) and (c).
(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (ii) provides
notice of any Default or Event of Default under this Agreement or (iii) is
required to be delivered to satisfy any condition precedent to the occurrence of
the Closing Date and/or any Borrowing or issuance of any Letter of Credit (all
such non-excluded communications being referred to herein collectively as
“Communications”), by

66
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citi.com. In addition,
the Borrower agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent.
(c) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Issuing Lenders by posting the
Communications on Debt Domain or a substantially similar electronic transmission
system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY
LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF SUCH OBLIGOR'S OR THE ADMINISTRATIVE AGENT'S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
provide to the Administrative Agent in writing (including by electronic
communication), promptly after the date of this Agreement, an e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address.
        

67
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






(e) Nothing herein shall prejudice the right of the Administrative Agent, any
Issuing Lender or any Lender to give any notice or other communication pursuant
to any Loan Document in any other manner specified in such Loan Document.
        SECTION 8.03 No Waiver; Remedies; Setoff. (a) No failure on the part of
any Lender, any Issuing Lender or the Administrative Agent to exercise, and no
delay in exercising, any right hereunder or under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
        (b) If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of such now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Lender irrespective of whether or not such Lender or such Issuing Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or such Issuing Lender different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or their respective
Affiliates may have. Each Lender and each Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
        SECTION 8.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses.
The Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Issuing Lender or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Lender or any Lender) in connection with the enforcement or, during the
continuance of an Event of Default, protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans

68
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






made and Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans and Letters of Credit.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender, each Lender and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the arrangement and the
syndication of the credit facilities provided for therein, the preparation,
execution, delivery and administration of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 8.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent, any Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Lender or such Related Party, as the
case may be, such Lender's pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or such Issuing Lender in connection with such capacity.
For

69
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






purposes hereof, a Lender's “pro rata share” shall be determined based upon its
Revolving Commitment Percentage or its share of the outstanding Term Loans at
the time (or most recently outstanding and in effect).
(d) Waiver of Consequential Damages; Etc. To the fullest extent permitted by
applicable law, each party hereto agrees that it will not assert, and hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.
(e) Payments. All amounts due under this Section shall be payable not later than
10 days after demand therefor.


SECTION 8.05 Binding Effect; Successors and Assigns. This Agreement shall become
effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and permitted assigns (including any
Affiliate of an Issuing Lender that issues a Letter of Credit), except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.


SECTION 8.06 Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, each Issuing Lender, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans of any
Class at the time owing to it); provided that:

70
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------








(i)except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans of any Class at the time owing to it
or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that, in the case of the assignment
of any Term Loans or Term Commitments, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof from the Administrative Agent;
(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;
(iii)any assignment of a Commitment must be approved by (x) the Administrative
Agent (such approval not to be unreasonably withheld or delayed) unless the
Person that is the proposed assignee is itself a Lender with a Commitment or an
Affiliate of such Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee) and (y) each Issuing Lender (such approval not
to be unreasonably withheld or delayed) if such assignment increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not outstanding); and
(iv)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the Assignment Date specified
in each Assignment and Assumption (an “Assignment Date”), the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this

71
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.14 and 8.04 with respect to facts and circumstances
occurring prior to such Assignment Date. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address specified in Section 8.02 a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Reimbursement Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent or any Issuing Lender, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, each Issuing Lender and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 8.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of 2.14 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.03(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal

72
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
If a Foreign Lender sells a participating interest to a Participant which seeks
to obtain the benefits of Section 2.16, then such Lender shall promptly provide
the Borrower and the Administrative Agent with documentation reflecting the
portion of its Commitment and/or Loans sold pursuant to such participating
interest on a properly completed and duly executed Internal Revenue Service Form
W-8IMY (or any successor or substitute form) with any required attachments and
the portion of its Commitment and/or Loans retained on a properly completed or
duly executed forms or statements as required pursuant to section 2.16(e).
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.14 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 8.07 Governing Law; Jurisdiction; Etc. (a) Governing Law. This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York.
(b) Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or

73
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Lender or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
(c) Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to any Loan Document in any court referred to in
subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Service of Process. The Borrower agrees that service of process in any
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
CT Corporation System (the “Process Agent”) as agent for the Borrower in New
York, New York for service of process at its address at 111 Eighth Avenue, New
York, New York 10011, or at such other address of which the Administrative Agent
shall have been notified in writing by the Borrower; provided that, if the
Process Agent ceases to act as the Borrower's agent for service of process, the
Borrower will, by an instrument reasonably satisfactory to the Administrative
Agent, appoint another Person (subject to the approval of the Administrative
Agent) in the Borough of Manhattan, New York, New York to act as the Borrower's
agent for service of process. Each other party hereto irrevocably consents to
service of process in the manner provided for notices in Section 8.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
 
SECTION 8.08 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 8.09 Counterparts; Integration; Effectiveness; Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the

74
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


SECTION 8.10 Survival. The provisions of Sections 2.14, 2.16, 2.18 and 8.04 and
Article VII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
addition, all covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to any Loan Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans or issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Lender or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.


SECTION 8.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

75
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------






SECTION 8.12 Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under any Loan Document or any
action or proceeding relating to any Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Issuing Lender or any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 8.13 No Fiduciary Relationship. Each Borrower acknowledges that neither
any Lender nor the Administrative Agent has any fiduciary relationship with, or
fiduciary duty to, the Borrower arising out of or in connection with any Loan
Document, and the relationship between the Administrative Agent and the Lenders,
on the one hand, and the Borrower, on the other, in connection herewith or
therewith is solely that of debtor and creditor. This Agreement does not create
a joint venture among the parties.


SECTION 8.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

76
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------








SECTION 8.15 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.


SECTION 8.16 Waiver of Break Funding Payments. Each Lender who is also a Lender
under the Existing Credit Agreement hereby consents to waive any rights to
receive any fees payable under Section 2.17 of the Existing Credit Agreement
which are incurred solely as a result of any prepayment of any Eurodollar Rate
Loan issued under the Existing Credit Agreement made on the date hereof.







77
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12 p]]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
LEGG MASON, INC.,
     by
 
 
 
Name:
 
Title:






[SIGNATURE PAGE TO CREDIT AGREEMENT]
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12p]]

--------------------------------------------------------------------------------





CITIBANK, N.A., as Administrative Agent and Lender,
by
 
 
 
Name:
 
Title:






[SIGNATURE PAGE TO CREDIT AGREEMENT]
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12p]]

--------------------------------------------------------------------------------























































































___________________________________
* The second signature block is for the use of those Lenders that require two
signatures.



[SIGNATURE PAGE TO CREDIT AGREEMENT]
[[NYCORP:3318923v15:3100C: 06/26/2012--05:12p]]

--------------------------------------------------------------------------------



Name of Institution:
 
 
 
 
 
 
by
 
 
Name:
 
Title:
 
 
by*
 
 
Name:
 
Title:



















































































___________________________________
* The second signature block is for the use of those Lenders that require two
signatures.



[[NYCORP:3318923v8:3100C: 06/08/2012 -- 02:21p]]

--------------------------------------------------------------------------------






SCHEDULE I


LENDERS AND COMMITMENTS


Institution
Term Loan Facility
Revolving Credit Facility
Total
Citibank, N.A.
$90,000,000
$65,000,000
$155,000,000
State Street Bank and Trust Company
$57,500,000
$57,500,000
$115,000,000
The Bank of New York Mellon
$57,500,000
$57,500,000
$115,000,000
JPMorgan Chase Bank N.A.
$45,000,000
$45,000,000
$90,000,000
Bank of America, N.A.
$35,000,000
$35,000,000
$70,000,000
HSBC Bank USA, National Association
$35,000,000
$35,000,000
$70,000,000
PNC Bank, National Association
$35,000,000
$35,000,000
$70,000,000
Royal Bank of Canada
$35,000,000
$35,000,000
$70,000,000
Wells Fargo Bank, National Association
$35,000,000
$35,000,000
$70,000,000
Deutsche Bank AG New York Branch
$25,000,000
$25,000,000
$50,000,000
Morgan Stanley Bank, N.A.
$25,000,000
$25,000,000
$50,000,000
Branch Banking and Trust Company
$12,500,000
$12,500,000
$25,000,000
Manufacturers & Traders Trust Co.
$12,500,000
$12,500,000
$25,000,000
Credit Agricole CIB
—
$25,000,000
$25,000,000
Total
$500,000,000
$500,000,000
$1,000,000,000












[[3355219]]

--------------------------------------------------------------------------------



SCHEDULE II


EXISTING LIENS


•
Western Asset Management currently has a lien against the asset (aircraft) per
the Loan and Aircraft Security Agreement dated December 23, 2005.


1
NYDOCS02/968839

--------------------------------------------------------------------------------





SCHEDULE III


EXISTING SUBSIDIARY INDEBTEDNESS
•
Subsidiary Letters of Credit



 
Entity
Provider
$ Amount

¡
Barrett Associates, Inc.
Bank of America
$117,060

¡
LM&CO
Bank of America
$475,000

¡
Legg Mason, Inc.
Citibank N.A. London
$1,000,000

¡
Western Asset Co. Ltd.
Citibank N.A.
$4,000,000 (TWD)







•
Subsidiary Long Term Debt



 
Entity
Provider
$ Amount
Maturity

¡
Western Asset Management
Royal Bank of Scotland
$8,568,177
1/1/16

¡
Permal Group Ltd.
Silicon Valley Bank
$1,315,000
4/1/15

¡
Permal Group Revolving LOC*
Societe General
$0
8/31/12



•
Hedging Activity

 
Entity
Net Liability

¡
Permal Fx Forwards
($50,979)

¡
Legg Mason International Holdings Fx Forwards
($262,637)

¡
Legg Mason International Holdings Market Hedges
($154,939)







'* Nothing currently outstanding under the Permal Revolving Line of Credit



2
NYDOCS02/968839

--------------------------------------------------------------------------------





SCHEDULE IV
DISCLOSED MATTERS
None.









3
NYDOCS02/968839

--------------------------------------------------------------------------------






EXHIBIT A-1


[FORM OF TERM LOAN NOTE]




TERM LOAN PROMISSORY NOTE




$[_________]                                         [________], 20[__]
New York, New York




FOR VALUE RECEIVED, LEGG MASON, INC., a Maryland corporation (the "Borrower"),
hereby promises to pay to the order of [NAME OF LENDER] (the "Lender"), at such
of the offices of Citibank, N.A. in New York, New York as shall be notified to
the Borrower from time to time, the principal sum of [DOLLAR AMOUNT] United
States Dollars, in lawful money of the United States and in immediately
available funds, on June 27, 2017, and to pay interest on the unpaid principal
amount hereof, at such office, in like money and funds, for the period
commencing on the date hereof until the principal hereof shall be paid in full,
at the rates per annum and on the dates provided in the Credit Agreement
referred to below.


This Note evidences Term Loans made by the Lender under the Credit Agreement
dated as of June 27, 2012 (as from time to time amended, restated, supplemented
or otherwise modified, the "Credit Agreement") among the Borrower, the lenders
party thereto (including the Lender) and Citibank, N.A., as Administrative
Agent. Terms used but not defined in this Note have the respective meanings
assigned to them in the Credit Agreement.


The date, amount, Type, interest rate and Interest Period of each Term Loan made
by the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the Schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation (or any error in making any such recordation) or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments hereof upon the terms
and conditions specified therein.


Except as permitted by Section 8.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.





FORM OF TERM LOAN NOTE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






This Note shall be governed by, and construed in accordance with, the law of the
State of New York.


LEGG MASON, INC.




By_________________________
Name:
Title:





SIGNATURE PAGE TO TERM LOAN NOTE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






SCHEDULE OF TERM LOANS


This Note evidences Term Loans made under the within‑described Credit Agreement
to the Borrower, on the dates, in the principal amounts and of the Types, and
bearing interest at the rates and having the Interest Period set forth below,
subject to the payments and prepayments of principal set forth below:




Principal Amount of Loan
Type of Loan


Interest Rate and
Period
Amount Paid or Prepaid
Unpaid Principal Amount


Notation Made By






FORM OF TERM LOAN NOTE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






EXHIBIT A-2


[FORM OF REVOLVING LOAN NOTE]




REVOLVING LOAN PROMISSORY NOTE




$[_________]                                         [________], 20[__]
New York, New York




FOR VALUE RECEIVED, LEGG MASON, INC., a Maryland corporation (the "Borrower"),
hereby promises to pay to the order of [NAME OF LENDER] (the "Lender"), at such
of the offices of Citibank, N.A. in New York, New York as shall be notified to
the Borrower from time to time, the principal sum of [DOLLAR AMOUNT] United
States Dollars, in lawful money of the United States and in immediately
available funds, on June 27, 2017, or such lesser amount at any time as shall
equal the then aggregate outstanding principal amount of Revolving Loans by the
Lender under the Credit Agreement referred to below and to pay interest on the
unpaid principal amount hereof, at such office, in like money and funds, for the
period commencing on the date hereof until the principal hereof shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement
referred to below.


This Note evidences Revolving Loans made by the Lender under the Credit
Agreement dated as of June 27, 2012 (as from time to time amended, restated,
supplemented or otherwise modified, the "Credit Agreement") among the Borrower,
the lenders party thereto (including the Lender) and Citibank, N.A., as
Administrative Agent. Terms used but not defined in this Note have the
respective meanings assigned to them in the Credit Agreement.


The date, amount, Type, interest rate and Interest Period of each Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the Schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation (or any error in making any such recordation) or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments hereof upon the terms
and conditions specified therein.


Except as permitted by Section 8.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.





FORM OF REVOLVING LOAN NOTE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






This Note shall be governed by, and construed in accordance with, the law of the
State of New York.




LEGG MASON, INC.




By_________________________
Name:
Title:





SIGNATURE PAGE TO REVOLVING LOAN NOTE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






SCHEDULE OF REVOLVING CREDIT LOANS


This Note evidences Revolving Loans made under the within‑described Credit
Agreement to the Borrower, on the dates, in the principal amounts and of the
Types, and bearing interest at the rates and having the Interest Period set
forth below, subject to the payments and prepayments of principal set forth
below:




Principal Amount of Loan
Type of Loan


Interest Rate and
Period
Amount Paid or Prepaid
Unpaid Principal Amount


Notation Made By












FORM OF REVOLVING LOAN NOTE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






EXHIBIT B


[FORM OF NOTICE OF BORROWING]


NOTICE OF BORROWING


[Date] 1 


Citibank, N.A., as Administrative Agent
for the Lenders parties to the Credit
Agreement referred to below
1615 Brett Road
Building #2
New Castle, Delaware 19720


Attention: Bank Loan Syndications


Ladies and Gentlemen:


The undersigned, Legg Mason, Inc. (the "Borrower"), refers to the Credit
Agreement dated as of June 27, 2012 (as from time to time amended, restated,
supplemented or otherwise modified, the "Credit Agreement", the terms defined
therein being used herein as therein defined), among the undersigned, the
Lenders party thereto and Citibank, N.A., as Administrative Agent for said
Lenders, and hereby give you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement, that the undersigned hereby request a Borrowing of [Term
Loans][Revolving Loans] thereunder, and in that connection set forth below the
information relating to such Borrowing (the "Proposed Borrowing") as required by
Section 2.02(a)(ii) of the Credit Agreement:


(i)  The Business Day of the Proposed Borrowing is ___________ __, _____.


(ii)  The Type of Loans initially comprising the Proposed Borrowing is [Base
Rate Loans] [Eurodollar Rate Loans].2


(iii)  The aggregate amount of the Proposed Borrowing is $___________.


(iv)  The initial Interest Period for each Loan made as part of the Proposed
Borrowing is ______ month[s]]3.    
_____________________________________
1 For Eurodollar Rate Loans, not later than 11:00 a.m. New York City time on the
third Business Day prior to the Proposed Borrowing. For Base Rate Loans, not
later than 11:00 a.m. New York City Time on the Business Day of such Proposed
Borrowing.


2 All Borrowings made on the Closing Date must be made as Base Rate Borrowings
unless the Borrower shall have given the notice required for Eurodollar Rate
Borrowings and provided an indemnity letter extending the benefit of Section
2.18 of the Credit Agreement to Lenders in respect of such Borrowing.













FORM OF NOTICE OF BORROWING
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(A)  the representations and warranties contained in Section 4.01 (except the
Excluded Representations) are correct in all material respects, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and


(B)  no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Default.




Very truly yours,


LEGG MASON, INC.




By:__________________________
Name:
Title:
































































_________________________________
3 For Eurodollar Rate Loans only.



FORM OF NOTICE OF BORROWING
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------








EXHIBIT C


[FORM OF ASSIGNMENT AND ASSUMPTION]




ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the "Assigned Interest"). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2. Assignee: ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]4]


3.
Borrower:        



4. Administrative Agent:
Citibank, N.A., as the administrative agent under the Credit Agreement



5. Credit Agreement:
Credit Agreement dated as of June 27, 2012 among Legg Mason, Inc., the Lenders
party thereto and Citibank, N.A., as Administrative Agent















_________________________________
    4 Select as applicable.



FORM OF ASSIGNMENT AND ASSUMPTION
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






6. Assigned Interest:
Aggregate Amount of Commitment/Loans for all Lenders
Amount of [Term Loan][Revolving Loan and Revolving Commitment] Assigned
Percentage Assigned of Commitment/Loans
Outstanding Commitment/ Loans
CUSIP Number
$
$
%
 
 
$
$
%
 
 
$
$
%
 
 



[7.    Trade Date:        ______________] 5 
Assignment Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:______________________________
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:______________________________
Name:
Title:
Consented to and Accepted:


CITIBANK, N.A., as
Administrative Agent




By_________________________________
Name:
Title:
























______________________________
5     To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





FORM OF ASSIGNMENT AND ASSUMPTION
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






[Consented to:]6 


LEGG MASON, INC.


By________________________________
Name:
Title:
































































































________________________________
6    To be added only if the consent of Legg Mason is required by the terms of
the Credit Agreement.



FORM OF ASSIGNMENT AND ASSUMPTION
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------








ANNEX 1
CREDIT AGREEMENT
DATED AS OF JUNE 27, 2012 AMONG
LEGG MASON, INC., THE LENDERS PARTY THERETO
AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Assignment Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but



FORM OF ASSIGNMENT AND ASSUMPTION
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------






excluding the Assignment Date and to the Assignee for amounts which have accrued
from and after the Assignment Date. 7 


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.












































































_____________________________
7    The Administrative Agent should consider whether this method conforms to
its systems. In some circumstances, the following alternative language may be
appropriate: "From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Assignment Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Assignment Date or with respect to
the making of this assignment directly between themselves."

FORM OF ASSIGNMENT AND ASSUMPTION
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------

EXHIBIT D-1



[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June 27, 2012 (as
from time to time amended, restated, supplemented or otherwise modified, the
"Credit Agreement"), among Legg Mason, Inc., a Maryland corporation (the
“Borrower”), Citibank, N.A., as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]





FORM OF TAX COMPLIANCE CERTIFICATE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 a]]



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June 27, 2012 (as
from time to time amended, restated, supplemented or otherwise modified, the
"Credit Agreement"), among Legg Mason, Inc., a Maryland corporation (the
“Borrower”), Citibank, N.A., as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title:
 

Date: ________ __, 20[ ]





FORM OF TAX COMPLIANCE CERTIFICATE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 a]]



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June 27, 2012 (as
from time to time amended, restated, supplemented or otherwise modified, the
"Credit Agreement"), among Legg Mason, Inc., a Maryland corporation (the
“Borrower”), Citibank, N.A., as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or (ii) an Internal Revenue Service Form
W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]





FORM OF TAX COMPLIANCE CERTIFICATE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 a]]



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of June 27, 2012 (as
from time to time amended, restated, supplemented or otherwise modified, the
"Credit Agreement"), among Legg Mason, Inc., a Maryland corporation (the
“Borrower”), Citibank, N.A., as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or (ii) an Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of such partner's/member's beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]





FORM OF TAX COMPLIANCE CERTIFICATE
[[NYCORP:3355527v2:3122w: 06/27/2012--09:48 a]]



--------------------------------------------------------------------------------



EXHIBIT E


[FORM OF NOTICE OF LETTER OF CREDIT ISSUANCE]


NOTICE OF LETTER OF CREDIT ISSUANCE8 


[Date]


Citibank, N.A., as Administrative Agent
for the Lenders parties to the Credit
Agreement referred to below
1615 Brett Road
Building #2
New Castle, Delaware 19720


Ladies and Gentlemen:


We refer to the Credit Agreement dated as of June 27, 2012 (as from time to time
amended, restated, supplemented or otherwise modified, the "Credit Agreement";
the terms defined therein having the same respective meanings herein), among the
undersigned, the certain lenders parties thereto and Citibank, N.A., as
Administrative Agent, and hereby give you notice pursuant to Section 2.19(a) of
the Credit Agreement that we hereby request the issuance of a letter of credit
(the “Letter of Credit”) as follows:


(i)
Issuing Lender:         __________________

(ii)
Date of Issuance:9             __________________

(iii)
Amount:10             __________________

(iv)
LC Expiration Date:11         __________________

(v)
Beneficiary:                __________________

(vi)
Transactions/Obligations Supported:     __________________



______________________
8 This notice is required to be delivered five Business Days prior to the
requested date of issuance.
9 Provide the date upon which such Letter of Credit is to be issued. Such date
must be a Business Day.
10 Must be denominated in U.S. Dollars and in an amount not less than
$1,000,000. The sum of the aggregate Letter of Credit Exposures of all Lenders
plus the aggregate outstanding principal amount of all Revolving Loans shall not
at any time exceed the aggregate amount of all Revolving Commitments. The
aggregate face amount of all Letters of Credit outstanding at any time shall not
exceed the Letter of Credit Limit.
11 The expiration date of any Letter of Credit may not extend beyond the earlier
of the date five Business Days prior to the Revolving Commitment Termination
Date and twelve months following the issuance of such Letter of Credit.











FORM OF NOTICE OF LETTER OF CREDIT ISSUANCE
[[NYCORP:3355527V2:3122W: 06/27/2012--09:48 A]]



--------------------------------------------------------------------------------







Very truly yours,


LEGG MASON, INC.




By:__________________________
Name:
Title:



SIGNATURE PAGE TO NOTICE OF LETTER OF CREDIT ISSUANCE
[[NYCORP:3355527V2:3122W: 06/27/2012--09:48 A]]

